Finalny

FAZA II PROJEKTU FARMA
WIATROWA BANIE
RAPORT

UZUPEŁNIAJĄCY

SZUJEIĄRSE ENVIRON
FAZA II PROJEKTU FARMA WIATROWA BANIE
RAPORT UZUPEŁNIAJĄCY

Wersja m

Data EEIStyczQD, 2016

Przygotowane Agnieszka Rogowiec, Maciej Rozkrut, Krzysztof Kręciproch
przez

Sprawdzone przez Maciej Rozkrut

Zaakcpetowane Maciej Rozkrut

Ref PL1260

Ramboll Environ PolDQG Sp. z 0.0.
UI. Bytomska 5a

01-612 Warsaw

Poli

T_ +48 22 833 09 36

F +48 22 833 10 87
www.ramboll-environ.com
Raport uzupełniający

SPIS TREŚCI

1. WSTĘP 1
2. ALTERNATYWNE KONFIGURACJE FARM

WIATROWYCH 2
3. WPŁYW NA ARCHITEKTURĘ I DZIEDZICTWO

KULTUROWE 3
3.1 Położenie 3
3.2 Zabytek/obiekt 3
3.3 Numer w rejestrze zabytków 3
3.4 Odległość od najbliższej turbiny 3
3.5 Ocena widzialności 3
3.6 Odległość od najbliższej turbiny 6
3.7 Ocena widzialności 6
4. RYZYKO RZUCANIA LODEM LUB ŁOPATĄ ŚMIGŁA 7
5. EFEKT SKUMULOWANY FARMY WIATROWEJ BIELICE 10
5.1 Skumulowane skutki hałasu 10
6. EFEKT MIGOTANIA CIENIA 13
7. WPŁYW NA OBSZARY NATURA 2000 14
8. PODSUMOWANIE ODDZIAŁYWAŃ NA ŚRODOWISKO 16
ZAŁĄCZNIKI
Załącznik 1

Analiza HP INIEDADVX

Załącznik 2
Analiza HIHNVKCR L) RUBQIDIEIHQD

Załącznik 3
Mapy zasięgów rzucania lodem oraz łopatami śmigła

Załącznik 4
Natura 2000 - Screening matrix

PL1260
PL1260

Raport uzupełniający

WSTĘP

Projekt farmy wiatrowej Banie o mocy do 192 MW pierwotnie składał się z następujących

podprojektów:

_ Grupa 13 turbin wiatrowych (WTG) zlokalizowanych w pobliżu wsi Sosnowo (podprojekt Banie
1A), gmina Banie, powiat gryfiński, województwo zachodniopomorskie;

e Grupa 2 turbin wiatrowych zlokalizowanych w pobliżu wsi Piaseczno (podprojekt Banie 1B),
gmina Banie, powiat gryfiński, województwo zachodniopomorskie;

« _ Grupa24 turbin wiatrowych zlokalizowanych w pobliżu wsi Tywica, Lubanowo, Baniewice i
Swobnica (podprojekt Banie 2), gmina Banie, powiat gryfiński, województwo
zachodniopomorskie;

* Grupa 3 turbin wiatrowych zlokalizowanych w pobliżu wsi Żelechowo (podprojekt Widuchowa),
gmina Banie, powiat gryfiński, województwo zachodniopomorskie;

« Grupa 21 turbin wiatrowych zlokalizowanych w pobliżu wsi Rokity, Kozielice i Siemczyn
(podprojekt Kozielice 1), gmina Kozielice, powiat pyrzycki, województwo zachodniopomorskie;

+ Grupa 22 turbin wiatrowych zlokalizowanych w pobliżu miejscowości Mielno Pyrzyckie i
Trzebórz (podprojekt Kozielice 2), gmina Kozielice, powiat pyrzycki, województwo
zachodniopomorskie;

« Grupa złożona z 11 turbin wiatrowych w pobliżu Linie, Stare Chrapowo i Nowe Chrapowo
(podprojekt Bielice), gmina Kozielice, powiat pyrzycki, województwo zachodniopomorskie.

Zgodnie z decyzją podjętą przez spółkę, Projekt został podzielony na 3 oddzielne fazy. Budowa
Fazy I o mocy 50 MW została już zakończona i obecnie ta część Projektu jest obecnie testowana.
Budowa Fazy II o mocy 56 MW została rozpoczęta w połowie stycznia 2016. Zakończenie wszystkich
robót planowane jest do końca czerwca 2016 roku. Faza III o mocy do 142 MW ma być potencjalnie
rozwijana w przyszłości, w zależności od warunków na rynku energii elektrycznej, schematu
wspierania energii ze źródeł odnawialnych i możliwości finansowania projektu.

Każdy z wyżej wymienionych podprojektów, oprócz turbin wiatrowych składa się także z
dodatkowej infrastruktury dróg dojazdowych, placów montażowych oraz podziemnego systemu
okablowania, w którego skład wchodzi układ sterujący oraz sieć energetyczna podłączona do trzech
dedykowanych stacji elektroenergetycznych.

Wszystkie podprojekty były przedmiotem procedur oceny oddziaływania na środowisko (0OŚ),
które zostały przeprowadzone przez uprawnione do tego organy na podstawie odpowiednich
raportów OOŚ przygotowanych przez niezależnych konsultantów środowiskowych. W oparciu o
sporządzone raporty OoŚ zostały wydane adekwatne decyzje środowiskowe. Raporty
oddziaływania na środowisko zostały przeanalizowane przez Ramboll Environ Poland (wcześniej
ENVIRON Poland) i ocenione pod względem zgodności z Dyrektywą OOŚ, wymogami krajowego
prawa ochrony środowiska i dobrych praktyk zalecanych przez IFC Environment Health and Safety
Guidelines for Wind Energy (wytyczne dotyczące ochrony środowiska oraz BHP dla sektora
energetyki wiatrowej). Analiza raportów OOŚ, pomimo zidentyfikowania pewnych niedociągnięć,
wykazała, że są one zadowalającej, jakości.

Niniejszy raport został przygotowany w celu uzupełnienia brakujących w raportach Ooś informacji
oraz w celu identyfikacji i oceny związanego z tym ryzyka zarówno z punktu widzenia
środowiskowego jak i społecznego, które nie zostało w pełni ocenione w poszczególnych raportach
OOŚ.
PL1260

Raport uzupełniający

ALTERNATYWNE KONFIGURACJE FARM WIATROWYCH

Zgodnie z wymogami Dyrektywy: o Ocenach Oddziaływania na Środowisko jak i polskiego Prawa
Ochrony Środowiska:, raport ooŚ sporządzony dla pewnych inwestycji powinien poddawać dyskusji
główne rozsądne alternatywy rozpatrywane przez inwestora i wskazywać uzasadnienie wybranej
opcji. W wyniku przeprowadzonej przez Ramboll Environ analizy środowiskowo społecznej typu
due diligence stwierdzono, że raporty OOŚ dla projektów Banie i Kozielice 1 spełniają wyżej
wymieniony wymóg i zostały uznane za wystarczające przez kompetentne organy. Zgodnie w
najlepszą praktyką Ramboll Environ rekomendował dodatkowe działania, włączając potrzebę
bardziej szczegółowego uzasadnienia w tym zakresie. Z tego względu poniżej przedstawiony został
dodatkowy komentarz.

Raporty OOŚ dla podprojektów Banie i Kozielice zostały sporządzone odpowiednio w 2008 i 2009
roku, kiedy to gminne studium uwarunkowań i kierunków zagospodarowania przestrzennego oraz
lokalne plany zagospodarowania przestrzennego były już zatwierdzone przez władze lokalne.
Podczas gdy studium uwarunkowań i kierunków zagospodarowania przestrzennego wytyczają
ogólne kierunki rozwoju gmin, to lokalne plany zagospodarowania przestrzennego stanowią akty
prawa miejscowego, które powinno się uwzględniać na etapie planowania inwestycji.

Dla podprojektu Banie, lokalne plany zagospodarowania przestrzennego zostały zatwierdzone przez
Urząd Gminy w kwietniu 2005, natomiast w przypadku podprojektu Kozielice 1 i Kozielice 2, zostały
one zatwierdzone we wrześniu 2004.

Zgodnie z przepisami obowiązującymi w Polsce, o których mówi Ustawa o Planowaniu
Przestrzennym z dnia 23 marca 2003 roku, zarówno studium uwarunkowań i kierunków
zagospodarowania przestrzennego jak i miejscowy plany zagospodarowania przestrzennego
powinny być zaakceptowane przez lokalne władze zgodnie z procedurą, która między innymi
wymaga udziału społeczeństwa jak i prognozy oddziaływania na środowisko (strategicznej oceny
oddziaływania na środowisko). W ramach wymogów prawnych, obowiązujących w momencie
poprzedzającym zatwierdzenie miejscowego planu zagospodarowania przestrzennego,
rozpatrywanie alternatywnych rozwiązań nie było wymagane. W związku z tym, lokalne plany
zagospodarowania przestrzennego zawierają tylko jeden wariant konfiguracji farm, w którym
poszczególne turbiny zlokalizowane są w określonych miejscach. Zrozumiałe jest, że przy wyborze
owych lokalizacji brano pod uwagę możliwe oddziaływania na ludność i na dziką przyrodę. Proces
wyboru lokalizacji został przeprowadzony podwójnie: po raz pierwszy w czasie uchwalania studium
uwarunkowań i kierunków zagospodarowania przestrzennego gminy oraz po raz drugi podczas
powstania miejscowego planu zagospodarowania przestrzennego. Dlatego też, choć nie tak
szczegółowo jak podczas procedury OOŚ, lokalizacje były wybrane z uwzględnieniem potrzeb
ochrony środowiska, społeczeństwa oraz biznesu.

Ponieważ miejscowe plany zagospodarowania określały specyficzną lokalizację turbin wiatrowych,
możliwe racjonalne alternatywy zostały ograniczone do rozważania różnych rozwiązań
technicznych, takich jak wymiary turbin lub ich model i moc, lub też do ograniczenia ich ilości.
Jednak w roku 2008 i 2009, gdy opracowywano raporty OOŚ, dostępne na rynku turbiny miały
podobną charakterystykę technicznymi i parametry, dlatego rozważanie racjonalnych wariantów
technicznych w rzeczywistości prowadziłoby do uzyskania bardzo podobnych wyników, jak wariant

* Dyrektywa Parlamentu I Rady Europejskiej nr 2011/92/UE w sprawie oceny wpływu wywieranego przez niektóre publiczne oraz
prywatne przedsięwzięcia na środowisko z późniejszymi zmianami.

2 Ustawa z dnia 3 października 2008 r. o udostępnianiu informacji o środowisku i jego ochronie, udziale społeczeństwa w ochronie
środowiska oraz o ocenach oddziaływania na środowisko oraz przed listopadem 2008, Ustawa o Ochronie Środowiska z późniejszymi
zmianami.
PL1260

Raport uzupełniający

3
analizowany w raportach OOŚ, który zakładał instalację turbin o mocy 2,5 MW, a więc o największej
mocy dostępnej w tamtym okresie. Ponieważ emisja hałasu generowana przez turbiny zasadniczo
rośnie ze wzrostem mocy turbiny, można stwierdzić, że raporty przeanalizowały wariant najgorszy
z punktu widzenia klimatu akustycznego.

Zmiana parametrów turbin wiatrowych, tzn. wysokości piasty czy średnicy wirnika mogą być
również traktowane, jako swoisty wariant wśród dostępnych rozwiązań. Jednak wybór parametrów
zależy od dostępności turbin wiatrowych, a co więcej od rozkładu wiatru w obszarze lokalizacji
projektu. Wymiary turbin wybranych do analizy dopasowano do najkorzystniejszych warunków
wiatrowych w danym miejscu, planowanej mocy turbin oraz ich oczekiwanej wydajności. Zmiana
rozmiaru turbin będzie prawdopodobnie wpływać na przewidywaną wydajność, a więc rozwiązanie
to nie może być uważane za racjonalną alternatywę.

Podsumowanie

Mimo braku szczegółowej analizy racjonalnych wariantów/alternatyw w raportach OOŚ, co może
zostać uznane za niezgodność, zdaniem Ramboll Environ, nie ma to wpływu na dokładność
wykonanych ocen oddziaływania na środowisko farm wiatrowych Banie i Kozielice. Jak opisano
powyżej, badane warianty uwzględniają analizy turbin o najwyższych dostępnych w tamtym czasie
mocach, dopasowanych do warunków pogodowych panujących na terenie planowanych inwestycji.
Lokalizacje turbin zostały ustalone podczas procedur związanych z uchwalaniem studium
uwarunkowań i kierunków zagospodarowania przestrzennego gmin oraz miejscowych planów
zagospodarowania przestrzennego i nie mogły zostać zmienione. Dlatego też analizy każdego
innego wariantu różniącego się typem turbin, ich wymiarami czy liczbą nie można uznać za
racjonalną, jako że wpływałoby to na cele i oczekiwania biznesowe inwestycji.

WPŁYW NA ARCHITEKTURĘ I DZIEDZICTWO
KULTUROWE

Raporty ooŚś sporządzone dla podprojektów Banie i Kozielice w ograniczony sposób omawiają
kwestię potencjalnego wpływu przedsięwzięcia na dziedzictwo architektoniczne i archeologiczne.
Kwestia ta została omówiona poniżej.

Oddziaływanie na zabytki architektoniczne powinno zostać przeanalizowane na poszczególnych
etapach rozwoju inwestycji farmy wiatrowej, czyli podczas fazy budowy, eksploatacji jak również
podczas fazy likwidacji.

Jeśli zabytki/obiekty architektoniczne nie są zlokalizowane w obszarze potencjalnego negatywnego
oddziaływania turbin wiatrowych wraz z towarzyszącą im infrastrukturą, nie pojawią się negatywne
oddziaływania, zarówno podczas fazy budowy oraz fazy likwidacji inwestycji. Podczas fazy
eksploatacji farm wiatrowych, wpływ na zabytki/obiekty architektoniczne ogranicza się w praktyce
do efektów wizualnych, gdy inwestycja może zniekształcać percepcję zabytków historycznych.

Tabela poniżej przedstawia zabytki/obiekty architektoniczne, aktualnie zlokalizowane na terenie
gminy Banie:

Numer w Odległość od
Położenie | Zabytek/obiekt rejestrze najbliższej Ocena widzialności
zabytków _ | turbiny

Widoczność ograniczona
przez las. Małe ryzyko

Babinek Cmentarz kościelny 160 2.5 km h
zubożenia wartości
wizualnych.
Ograniczona widoczność
spowodowana lokalnym

Babinek Park dworski 1048 2.6 km

zabudowaniem oraz
zadrzewieniem. Niskie

PL1260

Raport uzupełniający

ryzyko zubożenia
wartości wizualnych.

Babinek

Kościół św. Anny

160

2.5 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Banie

Teren Starego Miasta

70

1.8

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Banie

Kaplica św.Jerzego

1019

1.9 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Banie

Cmentarz żydowski

946

1.4 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Banie

Kościół M.B. Wspomożenia
Wiernych

995

1.7 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Banie

Baszta Prochowa

1023

1.6 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Baniewice

Kościół NSPJ

996

1 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Dłusko
Gryfińskie

Kościół MB Królowej Polski

9529

<5 km
(irrelevant)

Niskie ryzyko zubożenia
wartości wizualnych ze
względu na dużą
odległość od najbliższej
turbiny oraz
ograniczenie
widoczności przez
drzewa i zabudowę.

Kunowo

Cmentarz kościelny

172

2.6 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie

PL1260

Raport uzupełniający

ryzyko zubożenia
wartości wizualnych.

Kunowo

Kościół Św. Wojciecha

172

2.6 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych.

Lubanowo

Park dworski

932

0.8 km

Ograniczona
widoczność,
spowodowana lokalną
zabudową oraz
zadrzewieniem. Niskie
ryzyko zubożenia
lokalnych walorów
wizualnych.

Lubanowo

Kościół Chrystusa Króla

1001

0.9 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych

Otoki

Wiatrak holenderski

948.

2 km

Ograniczona
widoczność,
spowodowana lokalna
zabudową oraz
zadrzewieniem. Wysokie
ryzyko zubożenia
lokalnych walorów.

Piaseczno

Kościół MB Królowej Różańca
Św.

973

1.6 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych

Rożnowo

Park dworski)

949

3.4 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych

Rożnowo

Kościół M.B. Częstochowskiej

1179

3 km

Ograniczona widoczność
spowodowana lokalnym
zabudowaniem oraz
zadrzewieniem. Niskie
ryzyko zubożenia
wartości wizualnych

Sosnowo

Kościół Niepokalanego Poczęcia
NMP

981

0.58 km

Ograniczona widoczność
spowodowana
zadrzewieniem. Średnie
ryzyko zubożenia
wartości wizualnych

Swobnica

Park dworski

760.

1.8 km

Ograniczona widoczność
spowodowana
zabudową. Niskie

Raport uzupełniający

ryzyko zubożenia
wartości wizualnych

Ograniczona widoczność
spowodowana

Swobnica | Kościół św. Kazimierza zadrzewieniem. Średnie
ryzyko zubożenia

1025 0.84 km wartości wizualnych

Ograniczona widoczność
spowodowana

Swobnica | Zamek zabudową. Niskie
ryzyko zubożenia

760 1.8 km wartości wizualnych

Na podstawie powyższej tabeli, podprojekty Banie 1A, Banie 1B i Banie 2 nie będą oddziaływać na
postrzeganie zarejestrowanych zabytków przez obserwatorów z pobliskich dróg. Postrzeganie
zabytków przez obserwatorów znajdujących się w ich pobliżu najprawdopodobniej nie będzie
zakłócane w żadnej lokalizacji. Jak przedstawiono powyżej prawdopodobna widzialność
planowanych turbin z lokalizacji zabytków/obiektów jest w większości przypadków ograniczana
przez naturalne bariery, takie jak drzewa lub bariery stworzone przez człowieka, np. wyższe
budynki.

Podobnie w gminie Kozielice, obecnie zarejestrowane są następujące zabytki architektoniczne:

Numer w Odległość od
Położenie | Zabytek/obiekt rejestrze najbliższej Ocena widzialności
zabytków __| turbiny

widzialność ograniczona
przez lokalną zabudowę
Czarnowo Kościół Ducha Św. 531 3.8 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

widzialność ograniczona
przez lokalną zabudowę
Kozielice Kościół św.Stanisława BM 290 1.1 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

widzialność ograniczona
przez lokalną zabudowę
Łozice Cmentarz kościelny 1114 1.4 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

widzialność ograniczona
przez lokalną zabudowę
Łozice Kościół(ruiny) 1114 1.4 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

Widzialność ograniczona
przez las. Niskie ryzyko

Rokity Kościół(ruiny) 534 0.7 km )
zubożenia wartości
wizualnych.

Widzialność ograniczona
) przez las. Niskie ryzyko
Rokity Cmentarz kościelny 1179 0.7 km

zubożenia wartości
wizualnych.

PL1260
PL1260

Raport uzupełniający

widzialność ograniczona
przez lokalną zabudowę
Tetyń Kościół MB Królowej Polski 160 1.2 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

widzialność ograniczona
przez lokalną zabudowę
Załęże Kościół Wniebowzięcia NMP 152 4.5 km i drzewa. Niskie ryzyko
zubożenia wartości
wizualnych.

Jak przedstawiono w tabeli powyżej, podprojekty Kozielice 1 i Kozielice 2 nie będą negatywnie
wpływały na postrzeganie zarejestrowanych zabytków architektonicznych przez osoby znajdujące
się na pobliskich drogach. Postrzeganie zabytków przez obserwatorów znajdujących się w
sąsiedztwie nie będzie zakłócone w żadnym miejscu, ponieważ w większości przypadków istnieją
tam już naturalne bariery takie jak drzewa czy bariery antropogeniczne takie jak wyższe budynki.

W przeciwieństwie do obiektów architektonicznych, zabytki archeologiczne mogą być narażone na
wpływ w trakcie fazy budowy. W oparciu o studium uwarunkowań i kierunków zagospodarowania
przestrzennego gmin Kozielice i Banie, chronione obszary archeologiczne znajdują się na terenie
projektów Banie (1A, 1B i 2) i Kozielice (1 i 2).

Jak przedstawiono w studium uwarunkowań i kierunków zagospodarowania Gminy Banie
(uchwalonym w 2014 przez władze gminy Banie), około 8 turbin może być potencjalnie
rozmieszczonych w strefach ochrony stanowisk archeologicznych, klasyfikowanych, jako „Strefa
WIII", tj. ograniczonej ochrony konserwatorskiej stanowisk archeologicznych, lub w bliskiej
odległości od takich stanowisk.

Zgodnie ze studium uwarunkowań i kierunków zagospodarowania przestrzennego gminy Kozielice
(uchwalonym w 2013 roku przez Wójta gminy Kozielice), około 14 turbin może być potencjalnie
rozmieszczonych w strefach ochronnych stanowisk archeologicznych, klasyfikowanych, jako „Strefa
WIII", tj. ograniczonej ochrony konserwatorskiej stanowisk archeologicznych, lub w bliskiej
odległości od takich stanowisk.

Pomimo tego faktu, prace budowlane prowadzone są pod nadzorem archeologicznym.

RYZYKO RZUCANIA LODEM LUB ŁOPATĄ ŚMIGŁA

Przy planowaniu inwestycji polegającej na budowie farmy wiatrowej należy wziąć pod uwagę ryzyko
rzucania lodem. Taki efekt może powstawać, gdy lód utworzony na łopatach turbiny w określonych
warunkach meteorologicznych jest odrzucany pod wpływem siły odśrodkowej. Potencjalne ryzyko
z tym związane nie zostało przeanalizowane w raportach OOŚ. Ramboll Environ przeprowadził
analizę zgodnie z wytycznymi Wind Energy Production in Cold Climate (Wind Energy Production in
Cold Climate Tammelin, Cavaliere, Holttinen, Hannele, Morgan, Seifert, and Santti, 1997), które
sugerują następującą zależność do wyznaczania bezpiecznej odległości od potencjalnego źródła
rzucania lodem: 1.5 * (wysokość piasty + średnica śmigła).

Po wykonaniu przybliżonych obliczeń przeprowadzonych dla wszystkich podprojektów otrzymano
poniższe wyniki:

*_'W przypadku podprojektów Banie 1A, Banie 1B i Banie 2 maksymalny zasięg rzucania lodem
wyniesie około 395 m;

* W przypadku podprojektów Widuchowa i Bielice maksymalny zasięg rzucania lodem wyniesie
około 353 m;

* W przypadku podprojektów Kozielice 1 i Kozielice 2 maksymalny zasięg rzucania lodem
wyniesie około 340 m.
PL1260

Raport uzupełniający

Ryzyko rzucania łopatą śmigła lub jego fragmentem występuję w szczególnych okolicznościach,
np., gdy struktura łopaty jest naruszona przed lód lub błąd produkcyjny, lub w przypadku
awaryjnym, spowodowanym np. przez pożar lub uderzenie pioruna, gdy śmigło znajduje się w
ruchu obrotowym. Uszkodzona część łopaty lub cała łopata jest wtedy odrzucana przez siłę
odśrodkową. Teoretyczny zasięg takiego rzutu można obliczyć z równania kinematyki rzutu
ukośnego, które, dla przedmiotowej turbiny daje maksymalny zasięg rzutu rzędu 1500 m. Jednak
w warunkach rzeczywistych na odrzuconą łopatę śmigła lub jej część w dalszym ciągu działają siły
aerodynamiczne i opór powietrza, przez co zasięg rzutu jest zazwyczaj krótszy, co zostało
udowodnione zarówno obliczeniami numerycznymi jak i obserwacjami rzeczywistych zdarzeń. W
oparciu o prezentację pana Scotta Larwood'a z California Wind Energy Colaborative (Forum Palm
Springs, 2004 rok), zasięg rzutu dla turbiny o wysokości około 100 m jest w przybliżeniu równy jej
wysokości dla rzutu całą łopatą, i wynosi 2,5 wysokości turbiny dla rzutu kawałkiem łopaty. W
związku z brakiem wystarczających podstaw naukowych obliczono możliwe zasięgi rzutu dla
przedmiotowych turbin należących do Projektu, które przedstawiają się w następujący sposób:

*_'W przypadku podprojektów Banie 1A, Banie 1B i Banie 2 maksymalny zasięg rzucania łopatą
śmigła wyniesie około 383 m;

* W przypadku podprojektów Widuchowa i Bielice maksymalny zasięg rzucania łopatą śmigła
wyniesie około 493 m;

*_ W przypadku podprojektów Kozielice 1 i Kozielice 2 maksymalny zasięg rzucania łopatą śmigła
wyniesie będzie około 488 m.

Ramboll Environ przeanalizował planowane lokalizacje turbin wiatrowych w stosunku do
potencjalnych miejsc zagrożenia, takich jak miejsca zamieszkania lub pobytu ludzi oraz drogi
publiczne. Pomimo, że miejsca zamieszkania lub pobytu ludzi nie zostały zidentyfikowane w strefie
zagrożenia, to niektóre drogi lokalne, jak pokazano w tabeli poniżej, znajdują się w obszarach
potencjalnego ryzyka.

Nr Nawierzchnia/ rodzaj
Podprojekt _| turbiny Droga drogi Ryzyko rzutu
Droga z Sosnowa w kierunku
03 północnym Gruntowa Łopata
Droga z Sosnowa w kierunku
04 północnym Gruntowa Lód i łopata
Droga z Sosnowa w kierunku
05 północnym Gruntowa Lód i łopata
Banie LA 06 Droga z Sosnowa do Bani Gruntowa Łopata
07 Droga z Sosnowa do Bani Gruntowa Lód i łopata
08 Droga z Sosnowa do Bani Gruntowa Łopata
09 Droga z Sosnowa do Bani Gruntowa Lód i łopata
17 Droga z Kunowa do Bani Asfaltowa Lód i łopata
18 Droga z Sosnowa do Bani Asfaltowa Lód i łopata
19 Droga z Kunowa do Bani Asfaltowa Lód i łopata
Banie 18 31 Droga z Dłużyna do Piaseczna Gruntowa Łopata
32 Droga z Bani do Piaseczna nr 121 Asfaltowa Łopata
25 Droga z Lubanowa do Babinka Asfaltowa Lód i łopata
26 Droga z Lubanowa do Babinka Asfaltowa Lód i łopata
Banie 2 27 Droga z Lubanowa do Pyrzyc Gruntowa Lód i łopata
28 Droga z Lubanowa do Pyrzyc Gruntowa Lód i łopata
29 Droga z Lubanowa do Pyrzyc Gruntowa Lód i łopata

PL1260

Raport uzupełniający

33 Droga z Pyrzyc do Baniewic Gruntowa Lód i łopata
37 Droga z Pyrzyc do Baniewic Gruntowa Lód i łopata
Widuchowa (94 Droga z Żelichowa do Kiełbic Asfaltowa Lód i łopata
06 Droga z Żelichowa do Polesiny Asfaltowa Lód i łopata
02 Droga z Kozielic do drogi nr 122 Gruntowa Łopata
03 Droga z Pyrzyc do Rokit nr 122 Asfaltowa Łopata
03 Droga z Kozielic do drogi nr 122 Gruntowa Łopata
12 Droga z Kozielic do drogi nr 122 Gruntowa Lód i łopata
7 Droga z Kozielic to Łozic Gruntowa Lód i łopata
10 Droga z Kozielic to Łozic Gruntowa Lód i łopata
11 Droga z Kozielic to Łozic Gruntowa Lód i łopata
Kozielice 1
13 Droga z Kozielic do drogi nr 122 Asfaltowa Lód i łopata
14 Droga z Kozielic do drogi nr 122 Asfaltowa Lód i łopata
16 Droga z Kozielic do drogi nr 122 Asfaltowa Łopata
18 Droga z Trzebórza do Kozielic Asfaltowa Lód i łopata
19 Droga z Trzebórza do Kozielic Asfaltowa Lód i łopata
18 Droga S3 Asfaltowa Łopata
19 Droga S3 Asfaltowa Lód i łopata
Droga z Mielna Pyrzyckiego do
21 Trzebórza Gruntowa Lód i łopata
Droga z Mielna Pyrzyckiego do
22 Trzebórza Gruntowa Łopata
Droga z Mielna Pyrzyckiego do
Kozielice 2 (23 Trzebórza Gruntowa Lód i łopata
Droga z Mielna Pyrzyckiego do
25 Trzebórza Gruntowa Lód i łopata
Droga z Mielna Pyrzyckiego do
26 Trzebórza Gruntowa Lód i łopata
Droga z Mielna Pyrzyckiego do
28 Trzebórza Gruntowa Lód i łopata
Droga z Nowego Chrapowa do
05 Czarnowa Asfaltowa Lód i łopata
Droga z Nowego Chrapowa do
06 Czarnowa Asfaltowa Lód i łopata
Droga na południowy zachód od
05 Nowego Chrapowa Gruntowa Lód i łopata
Droga na południowy zachód od
Bielice 06 Nowego Chrapowa Gruntowa Lód i łopata
Droga na południowy zachód od
07 Nowego Chrapowa Gruntowa Lód i łopata
Droga na południowy zachód od
09 Nowego Chrapowa Gruntowa Lód i łopata
Droga na południowy zachód od
10 Nowego Chrapowa Gruntowa Lód i łopata
Droga na południowy zachód od
11 Nowego Chrapowa Gruntowa Lód i łopata

5.1

PL1260

Raport uzupełniający
10
W celu ograniczenia ryzyka wpływu Projektu na zdrowie człowieka zaleca się podjęcie
następujących czynności:
+ _ Umieszczenie znaków ostrzegawczych w odpowiednim miejscu oraz w odpowiedniej odległości
na wszystkich drogach dojazdowych do poszczególnych turbin wiatrowych;
*_ W porozumieniu z zarządem dróg, zaleca się rozmieszczenie tablic informujących o wkraczaniu
na teren farmy wiatrowej oraz prezentujących informację na temat danych kontaktowych do
Spółki.

EFEKT SKUMULOWANY FARMY WIATROWEJ BIELICE

w bezpośrednim sąsiedztwie terenu podprojektu Bielice zlokalizowana jest działająca farma
wiatrowa składająca się z 2 turbin wiatrowych, prawdopodobnie GE o mocy 2.5 MW. Odległość
pomiędzy farmami wiatrowymi wynosi kilkaset metrów, co sugeruje możliwość istnienia efektu
skumulowanego.

W przypadku farm wiatrowych, najsilniejszy skumulowany efekt występuje w odniesieniu do
hałasu, efektu migotania cienia, efektów wizualnych oraz oddziaływania na ptaki i nietoperze. W
przypadku innych czynników, takich jak na przykład pole elektromagnetyczne, siła skumulowanego
efektu jest tak mała, że skutki ich działania są nieznaczne.

W celu oceny skumulowanego oddziaływania hałasu dodatkowo do OOŚ, Ramboll Environ
przeprowadził dodatkową ocenę oddziaływania hałasu dla podprojektu Bielice oraz sąsiadującej
farmy wiatrowej Nowe Chrapowo. Ponadto, obliczono również oddziaływanie efektu migotania cieni
dla całego Projektu, włącznie ze skumulowanym efektem (patrz rozdział 6). Ze względu na to, że
farma wiatrowa Nowe Chrapowo składa się tylko z 2 turbin, zlokalizowanych w bliskim sąsiedztwie
terenu podprojektu Bielice, negatywne oddziaływanie na ptaki nie jest spodziewane.

Skumulowane oddziaływanie hałasu
Kontekst prawny ochrony przed hałasem

Prawne uwarunkowania związane z ochroną przed hałasem przedstawione są w Ustawie o Ochronie

Środowiska z dnia 27 kwietnia 2001 roku (Dz.U. Nr 62, poz. 627 z późniejszymi zmianami). Ustawa

określa następujące wskaźniki, które powinny być wykorzystywane do oceny oddziaływania hałasu:

* _ LAegp - równoważny poziom dźwięku A w porze dziennej, rozumianej, jako okres między 6
rano a 10 wieczorem;

*_ LAegu - równoważny poziom dźwięku A w nocy, rozumianej, jako okres między 10 wieczorem
a 6 rano.

Artykuł 113 Ustawy określa, że dopuszczalne poziomy hałasu w środowisku stosuje się do
obszarów, przeznaczonych do:

e _ Inwestycji mieszkaniowych;

+ _ Szpitali i zakładów opieki społecznej;

+ _ Budynków przeznaczonych do stałego lub okresowego pobytu dzieci i młodzieży,
« _ Uzdrowisk,

« _ Rekreacji i wypoczynku;

+ _ Celów mieszkalnych i usługowych.

Zgodnie z Artykułem 114, klasyfikacja pewnych obszarów jest dokonywana na podstawie

miejscowego planu zagospodarowania przestrzennego, za wyjątkiem:

e Jeżeli rzeczywiste przeznaczenie gruntu ma inny charakter (np. szkoły w dzielnicy mieszkalnej),
klasyfikacja obszaru jest prowadzona w oparciu o dominujące funkcje tych zabudowań;

+ _ Jeżeli dany obszar, na którym znajduje się budynek wymagający ochrony akustycznej nie jest
w żaden sposób chroniony akustycznie (np. tereny przemysłowe), ochrona przed hałasem
PL1260

Raport uzupełniający

11

przeprowadzona jest przez zastosowanie środków technicznych, które zapewniają odpowiednie
warunki akustyczne wewnątrz tych budynków.

W przypadku miejscowego planu zagospodarowania przestrzennego dla pewnych obszarów,
klasyfikacja jest przeprowadzana przez administrację lokalną, w oparciu o rzeczywiste
wykorzystanie obszaru.

Dopuszczalne poziomy hałasu w środowisku

Dopuszczalne poziomy emisji do środowisku określa Rozporządzenie Ministra Środowiska z dnia 14
czerwca 2007 roku w sprawie dopuszczalnych poziomów hałasu w środowisku (Dz. U. z 2014 r.
Nr 112). Rozporządzenie określa dopuszczalne poziomy hałasu w środowisku, w zależności od
rodzaju źródła emisji hałasu. Źródła liniowe (takie jak drogi i linie kolejowe), napowietrzne źródła
stacjonarne (takie jak obiekty przemysłowe i grupy źródeł emisji hałasu), napowietrzne linie
energetycznych oraz źródła o wysokiej mocy akustycznej (takie jak samoloty) są traktowane, jako
inna kategoria.

Ze względu na sposób rozwoju (budowa farm wiatrowych, które powinny być klasyfikowane, jako
stacjonarne źródła napowietrzne), wzięto pod uwagę dopuszczalne poziomy hałasu w środowisku
dla "innych obiektów i grup źródeł emisji hałasu". Wszystkie dopuszczalne poziomy hałasu są
przedstawione w poniższej tabeli.

Tabela 1.1.1. Dopuszczalne poziomy hałasu w środowisku, dla poszczególnych źródeł
emisji, z wyłączeniem hałasu generowanego przez napowietrzne linie energetyczne
oraz hałas związany ze startami i lądowaniami samolotów.

Dopuszczalny poziom dźwięku wyrażony, jako równoważny
poziom hałasu A w dB.

Inne obiekty lub grupy

Drogi i linie kolejowe
rogi! nie ko cjow źródeł emisji

Leqo
przedział Lnegqn
- o czasu przedział
Lp. | Oznaczenie działek Lneqo Ga isl odniesienia czasu
przedział czasu Pau równy 8 odniesienia
odniesienia ani najmniej równy 1
A odniesienia NS
równy 16 równy 8 korzystnym najmniej
godzinom odznom godzinom korzystnej
9 dnia kolejno godzinie w
po sobie nocy
następującym
Tereny Uzdrowiska oraz tereny
1 szpitali znajdujących się poza 50 45 45 40

miastem

Tereny zabudowy
mieszkaniowej jednorodzinnej.
Tereny zabudowy związanej ze
2 stałym lub czasowym pobytem 61 56 50 40
dzieci i młodzieży. Tereny
domów opieki społecznej
Tereny szpitali w miastach.

Tereny zabudowy
mieszkaniowej wielorodzinnej i
zamieszkania zbiorowego.

3 Tereny zabudowy 65 56 55 45
zagrodowej.
Tereny rekreacyjno-
wypoczynkowe.

PL1260

Raport uzupełniający

Tereny mieszkaniowo-
usługowe.

Tereny w strefie śródmiejskiej
4 miast powyżej 100 tysięcy 68 60 55 45
mieszkańców.

Należy podkreślić, że Rozporządzenie Ministra Środowiska rozróżnia specjalne strefy ochronne,
które obejmują między innymi budynki, przeznaczone do użytku dzieci i młodzieży, takie jak
przedszkola, szkoły, schroniska i szpitale oraz zakłady opieki zdrowotnej. Jeśli tego typu obiekty
nie są używane w czasie pory nocnej, zasady ochrony przed hałasem nie są wtedy stosowane. W
przypadku omawianego Projektu, żaden z obiektów wyżej wymienionych obiektów nie znajduje się
w obszarze potencjalnego oddziaływania i zgodnie z wydanymi pozwoleniami oraz decyzjami
administracyjnymi ich powstanie nie jest planowane.

Obszar Projektu jest objęty miejscowymi planami zagospodarowania przestrzennego, które
wskazują określone lokalizacje turbin wiatrowych oraz określają warunki zagospodarowania
przestrzennego dla obszarów otaczających. Zgodnie z miejscowym planem zagospodarowania
przestrzennego, tereny otaczające lokalizacje turbin są przeznaczone pod uprawę, tym samym nie
podlegają prawnej ochronie przed hałasem. Wszystkie miejscowości położone w sąsiedztwie
planowanych farm wiatrowych mają charakter wiejski, a znajdująca się tam zabudowa może być
sklasyfikowana, jako zabudowa zagrodowa lub tereny mieszkaniowo — usługowe. Dopuszczalne
poziomy hałasu dla tego tym zagospodarowania terenu przedstawiono poniżej:

«  LAeqD - przedział czasu odniesienia wynosi 8 godzin w porze dziennej — 55 dB(A);

« _ LAeqN — przedział czasu odniesienia wynosi 1 godzinę w porze nocnej — 45 dB(A).

W związku ze specyficznymi warunkami pracy turbin wiatrowych uwzględnianymi w analizie
akustycznej, t.j. praca ciągła w nominalnych warunkach wiatrowych, ocena oddziaływania na klimat
akustyczny odnosi się do dopuszczalnego poziomu dźwięku w porze nocnej. Wartość dopuszczalna
dla pory nocnej jest niższa niż wartość dla pory dziennej, przez co wymagania, co do pracy turbin
wiatrowych są bardziej restrykcyjne. Dlatego też, jeśli wartości dopuszczalne hałasu dla pory
nocnej będą dotrzymywane, będą one również dotrzymane dla pory dziennej.

Prognoza oddziaływania Projektu na klimat akustyczny

Projektowane farmy wiatrowe otrzymały decyzje środowiskowe, wydane z uwzględnieniem
procedury oceny oddziaływania na środowisko. Elementem tej procedury było również opracowanie
raportu o oddziaływaniu na środowisko, który to zawiera szczegółową analizę oddziaływania
przedsięwzięcia w zakresie emisji hałasu. Wydanie decyzji środowiskowej wskazuje na fakt braku
ponadnormatywnych oddziaływań na klimat akustyczny ze strony planowanego przedsięwzięcia.

W celu oceny potencjalnego skumulowanego oddziaływania przedsięwzięcia, przeprowadzono
obliczenia rozkładu poziomu hałasu w środowisku. Obliczenia były skoncentrowane na
zabudowaniach zlokalizowanych najbliżej obu farm wiatrowych. Należy podkreślić, że obliczenia
zostały przeprowadzone dla najgorszego możliwego scenariusza, czyli przy założeniu ciągłości
pracy wszystkich turbin wiatrowych przy ich maksymalnej mocy.

Obliczenia wykonano przy zastosowaniu modelu propagacji hałasu, zgodnego z normą

PN-ISO 9613-2:2002 Akustyka - Tłumienie dźwięku podczas propagacji w przestrzeni otwartej.
Ogólna metoda obliczania. W obliczeniach przyjęto wartość współczynnika G = 0.5. Wyniki obliczeń
przedstawiono w poniższej tabeli.
PL1260

Raport uzupełniający
13

Tabela 1.1.2. Wyniki obliczeń skumulowanej emisji hałasu przez farmy wiatrowe Bielice
i Nowe Chrapowo

Miejscowość/ | Pora dzienna Pora nocna

Obręb Dopuszcz | Prognozowa Przekrocze | Dopuszczaln | Prognozowa Przekrocz
alna na wartość nie a wartość na wartość enie
wartość hałasu wartości hałasu hałasu wartości
hałasu skumulowan | dopuszczal skumulowan | dopuszcz

ego nej ego alnej

Nowe 55dB(A) | 44,9dB(A) brak 45dB(A) 44,9dB(A) brak

Chrapowo

Czarnowo 55dB(A) | 34,7dB(A) brak 45dB(A) 34,7dB(A) brak

Rokity 55dB(A) __| 28,5dB(A) brak 45dB(A) 28,5dB(A) brak

Łozice 55dB(A) __ | 34,6dB(A) brak 45dB(A) 34,6dB(A) brak

Szczegółowe dane wejściowe i wyniki obliczeń wraz z mapami rozkładu hałasu załączono do
niniejszego dokumentu (Załącznik 2).

Wnioski z analizy oddziaływania hałasu

Przeprowadzone obliczenia oddziaływania akustycznego farm wiatrowych Bielice i Nowe Chrapowo,
wykazały, iż jednoczesna eksploatacja obu farm wiatrowych nie spowoduje uciążliwości dla
środowiska oraz przekroczeń wartości dopuszczalnych w zakresie emisji hałasu. Całkowity poziom
hałasu, będący efektem kumulacji oddziaływań akustycznych obu projektów wiatrowych, będzie
niższy od wartości dopuszczalnej, określonej w Rozporządzeniu Ministra Środowiska z 14 czerwca
2007 r o dopuszczalnych poziomach dźwięku w środowisku (Dz. U. z 2014 r. nr 112).

EFEKT MIGOTANIA CIENIA

Obracające się łopaty wirnika turbiny wiatrowej mogą powodować powstawanie efektu migotania
cienia. Oddziaływanie to nie zostało przeanalizowane w raportach OOŚ. W celu oceny potencjalnego
negatywnego oddziaływania spowodowanego migotaniem cienia, szczegółowa analiza tego
zagadnienia została przeprowadzona przez podwykonawcę na zlecenie Ramboll Environ.

Polskie prawo w żaden sposób nie reguluje spraw związanych z ograniczeniami efektu migotania
cienia. Dlatego żadne rekomendacje lub ograniczenia nie mogą być zastosowane w stosunku do
inwestora. W przeprowadzonej analizie posłużono się, zatem wytycznymi niemieckimi, określonymi
w dokumencie Hinweise zur Ermittlung Und Beurteilung der optischen Immissionen von
Windenergieanlagen (WEA-Schattenwurf-Hinweise). Dokument ten rekomenduje, aby czas trwania
migotania cienie nie przekraczał 30 godzin rocznie i 30 minut dziennie. Pomimo tego, że wartości
te nie są regulowane prawnie, mają zastosowanie także w innych krajach europejskich (np. w
Wielkiej Brytanii, Francji czy Holandii).

Obliczenia efektu migotania cienia przeprowadzono dla wszystkich podprojektów jak również dla
farm wiatrowych Bielice i Nowe Chrapowo, w przypadku, których można spodziewać się efektu
skumulowanego. Wyniki obliczeń wykazały, że nie występują przekroczenia poziomów migotania
uznawanych za bezpieczne w warunkach rzeczywistych (z uwzględnieniem danych
długookresowych ze stacji meteorologicznych). W żadnym z punktów wybranych do obserwacji
długość trwania migotania przy prawdopodobnych warunków meteorologicznych nie przekracza 30
godzin rocznie i 30 minut dziennie. Przy założeniu braku chmur i przeszkód, pomiędzy receptorem
a turbiną wiatrową wyniki wskazują maksymalne teoretyczne oddziaływanie.

Ponadto, na podstawie obliczeń dla skumulowanego oddziaływania dwóch sąsiadujących farm
wiatrowych ustalono, że nie zostanie przekroczony dopuszczalny poziom migotania cienia. W
rzeczywistości oczekuje się, że realny wpływ będzie znacznie niższy niż ten, uzyskany podczas
obliczeń.
PL1260

Raport uzupełniający

WPŁYW NA OBSZARY NATURA 2000

Europejska sieć obszarów chronionych Natura 2000 została ustanowiona w celu ochrony siedlisk
oraz gatunków uważanych za cenne i zagrożone w skali całego kontynentu. W skład tej sieci
wchodzą Obszary Specjalnej Ochrony Ptaków (OSO) i Specjalne Obszary Ochrony Siedlisk (SOO),
ustanowione w Dyrektywie Ptasiej oraz Dyrektywie Siedliskowej.

Obszary Natura 2000 zlokalizowane najbliżej planowanego Projektu to:
* OSO
« Dolina Dolnej Odry (PLB320003) - położona ponad 3km na zachód od najbardziej
zachodniej części Projektu, tj. podprojektu Widuchowa;
« _ Jezioro Miedwie i Okolice (PLB320005) - położone ponad 5 km na północ od najbardziej
północnej części Projektu, tj. podprojektu Banie;
« Jeziora Wełtyńskie (PLB320004) - położone ponad 5-7 km na północny zachód od terenu
podprojektu Banie;

.* SOO
« _LasBaniewicki (PLH320064) - położony około 300 m na zachód od terenu podprojektu Banie
2;
« _ Dolina Tywy - (PLH320050) - położona około 600-700 m na zachód od terenu podprojektu
Banie;

« _ Dziczy Las (PLH320060) - położony około 600 m na wschód od terenów podprojektów Banie
1 oraz Banie 2 i około 500 m na zachód od terenu podprojektu Kozielice 2;

« Pojezierze Myśliborskie (PLH320060) - położone około 1,3 km na południe od terenów
podprojektów Kozielice 1 i Kozielice 2.

O ile oddziaływanie projektu na ptaki zostało szczegółowo przeanalizowane oraz ocenione na
podstawie wyników monitoringów przedrealizacyjnych, to wpływ na siedliska w sąsiedztwie
podprojektów Banie i Kozielice wymaga dalszych komentarzy i analizy. Analiza ta bazuje na
wytycznych metodologicznych Komisji Europejskiej w sprawie postanowień Artykułu 6(3) oraz (4)
Dyrektywy Siedliskowej 92/43/EEC "Ocena planów i projektów znacząco oddziałowujących na
obszary Natura 2000”.

Krótka charakterystyka projektu lub plan
Opis projektu został przedstawiono w rozdziale 1 znajdującym się powyżej.

Krótki opis obszarów Natura 2000
SOO mogą być scharakteryzowane w następujący sposób:

« Las Baniewicki (PLH320064) -3 typy siedlisk z Załącznika I Dyrektywy Siedliskowej nr
92/43/EEC (Załącznik I: „Typy siedlisk przyrodniczych ważnych dla wspólnoty, których ochrona
wymaga wyznaczenia specjalnych obszarów ochrony”) zostały zidentyfikowane na tym
obszarze (kody 3150, 99160 i 91E0);

+ Dolina Tywy - (PLH320050) - 16 typów siedlisk z Załącznika I Dyrektywy Siedliskowej (kody
3140, 3150, 3260, 6120, 6210, 6410, 6430, 7140, 7210, 9110, 9130, 9160, 9170, 9190, 91E0
i 91FO0) oraz 2 gatunki z Art. 4 Dyrektywy Ptasiej 2009/147/WE i jednocześnie wymienione w
Załączniku II Dyrektywy Siedliskowej „Gatunki roślin i zwierząt ważne dla wspólnoty, których
ochrona wymaga wyznaczenia specjalnych obszarów ochrony” (ryby Cobitis taenia oraz
Rhodeus sericeus amarus);

+ Dziczy Las (PLH320060) - zidentyfikowano 9 typów siedlisk należących do Załącznika I
Dyrektywy Diedliskowej (kody 3150, 6150, 7140, 9110, 9130, 9160, 91D0 i 91F0) oraz 5
gatunków z Art. 4 Dyrektywy 2009/147/WE i jednocześnie wymienionych w Załączniku II do
Dyrektywy Siedliskowej (dwa gatunki chrząszcza: Cerambyx cerdo i Osmoderma eremita oraz
3 gatunki ptaków: Chlidonias niger, Circus pygarus, Grus grus);
PL1260

Raport uzupełniający

15

« Pojezierze Myśliborskie (PLH320060) - zidentyfikowano 15 typów siedlisk z Załącznika I

Dyrektywy Siedliskowej (kody 3140, 3150, 3160, 6120, 6210, 6410, 6150, 7140, 7210, 7230,

9130, 9160, 91D0O, 91E0 i 91F0) oraz 5 gatunków z Art. 4 Dyrektywy 2009/147/WE,

wymienionych jednocześnie w Załaczniku II Dyrektywy Siedliskowej (płazy: Bombina bombina,
ryby: Cobitis taenia, Cottus gobio, byliny: Liparis loeselli oraz skorupiaki: Unio crassus).

Z powyższego wynika, że głównymi obiektami chronionymi na pobliskich terenach należących do
obszarów Natura 2000 są siedliska przyrodnicze, w tym wody stojące (kody 31xx), wody płynące
(kody 32xx), łąki (kody 61xx i 62xx), wilgotne łąki (kody 64xx), kwaśne torfowiska (kody 71xx),
torfowiska nawapienne (kody 72xx) oraz lasy (kody 91xx). Siedliska te wydają się być najbardziej
wrażliwe na zmiany w wodach podziemnych (poziom, jakość) oraz, na zanieczyszczenie powietrza,
jednak w mniejszym stopniu.

Ocena

Farmy wiatrowe mogą generować oddziaływania w trakcie fazy budowy, eksploatacji oraz
likwidacji. Najbardziej powszechnymi oddziaływaniami w trakcie budowy jest emisja hałasu,
uciążliwość związana z wykopami i pracami ziemnymi, wtórna emisja pyłów oraz emisja produktów
spalania paliw. W pewnym stopniu może wystąpić także zanieczyszczenie ziemi paliwami, olejami
lub rozpuszczalnikami, jednak ryzyko takiego zanieczyszczenia jest minimalizowane, jeśli prace są
realizowane przez renomowane firmy. Prace ziemne związane są z wykopami pod fundamenty oraz
budowę dróg dojazdowych, placów serwisowych i okablowania podziemnego.

W fazie eksploatacji najpowszechniejszymi oddziaływaniami są emisja hałasu, oddziaływanie na
ptaki i nietoperze oraz oddziaływania na ludzi, takie jak efekt migotania cienia lub zagrożenie
rzucania kawałkami lodu lub kawałkami łopat śmigła.

Najbliższe obszary Natura 2000 położone są w odległości, co najmniej 300 m (w przypadku
podprojektu Banie, który należy do Fazy III rozwoju Projektu Banie) lub około 500 m (w przypadku
podprojektu Kozielice 2, który należy do Fazy II rozwoju Projektu Banie) od najbliższych turbin.
Budowa turbin i powiązanej z nimi infrastruktury dróg, placów serwisowych oraz sieci podziemnego
okablowania nie będzie bezpośrednio oddziaływać na cenne siedliska należące do sieci obszarów
Natura 2000. Faza budowy może potencjalnie, w sposób pośredni oddziaływać na siedliska, np.
poprzez zakłócenie stosunków wodnych w okolicy i w konsekwencji osuszanie wrażliwych siedlisk.
W przypadku przedmiotowego Projektu, znaczące oddziaływanie nie jest przewidywane, ponieważ
prace ziemne, nawet przy założeniu intensywnego odwadniania wykopów, trwają zbyt krótko, aby
spowodować wystąpienie depresji wód podziemnych o zasięgu kilkuset metrów, tj. sięgającej aż
do terenów cennych siedlisk należących do sieci obszarów Natura 2000. Ten potencjalny efekt
pośredni zaniknie po zakończeniu prac ziemnych, a więc jest on krótkotrwały i odwracalny.

Inne oddziaływanie pośrednie może być związane z zanieczyszczeniem wód podziemnych w trakcie
prowadzenia prac budowlanych. Z uwagi na to, że prace budowlane prowadzone są przez
renomowane firmy, ryzyko takiego zanieczyszczenia jest niewielkie.

Żadne inne oddziaływania, bezpośrednie lub pośrednie, generowane podczas fazy budowy, nie są
spodziewane.

Nie oczekuje się, aby faza budowy oraz faza eksploatacji farmy wiatrowej wywołały jakiekolwiek
zmiany w pobliskich obszarach sieci Natura 2000. Nie wystąpi ograniczenie powierzchni siedlisk,
gatunki kluczowe przedmiotowych obszarów będą mogły swobodnie funkcjonować, nie wystąpi
fragmentacja siedlisk lub gatunków, ponadto gęstość gatunków nie zostanie zmniejszona. Farma
wiatrowa nie spowoduje zmian klimatycznych lub nie wygeneruje oddziaływań, które mogłyby
negatywnie wpłynąć na wartości chronione przedmiotowych obszarów.
Raport uzupełniający

8. PODSUMOWANIE ODDZIAŁYWAŃ NA ŚRODOWISKO

Tabela poniżej przedstawia podsumowanie spodziewanych oddziaływań na środowisko
generowanych przez inwestycje farm wiatrowych na etapie budowy, eksploatacji i likwidacji.

oddziaływanie  |Mechanizm czas trwania (Odwracalność
środowiskowe  |Bezpośredni |Pośredni Wtórny  |Krótkotr (Średnie |Długotrwałe |odwracalne |Nieodwracalne
|wałe
[FAZA BUDOWY.
zmiany górnej
|warstwygleby(wy x x x
kopy)
Usunięcie górnej
ięcie gi J x x x
|warstwy gleby
MU
pw na x x x
roślinność
|wpł
pryw na x x x x
zwierzęta
Emisje do
powietrza
Łó X x
(pierwotne i
|wtórne)
Emisja hałasu X X x
odpady (głównie
ziemia z Łó x
|wykopów)
[FAZA EKSPLOATACJI
Uniknięcie emisji
lz
Xx Xx Xx
konwencjonalnyc]
h źródeł
Emisja hałasu X X X
[odpady stałe X X X
|wpł taki
pływ na ptaki i X X x x
nietoperze
MU
pływ na x x x
krajobraz
[FAZA LIKWIDACJI
Emisje do
Łó X Xx
powietrza.
Emisja hałasu X X X
[odpady X X X

PL1260
PL1260

Raport uzupełniający

ZAŁĄCZNIK 1
ANALIZA (0,6-,[+$4$68

17
Ul. Spychalskiego 13/112; 45-716 OPOLE

ProSilence Krzysztof Kręciproch
prosilenceQprosilence.pl

tel. 0 (77) 5501143. 606-375-287

(©)

NCE

Sile

Copy No. l

Analiza emisji hałasu

Budowa farmy wiatrowej Bielice
Województwo Zachodniopomorskie

Autor:

Krzysztof Kręciproch

ProSilence
Ul. Spychalskiego 13/112
45-716 OPOLE

NINIEJSZY RAPORT JEST CHRONIONY PRAWAMI AUTORSKIMI I NIE MOŻE BYĆ PUBLIKOWANY ANI
CYTOWANY BEZ ZGODY KLIENTA LUB AUTORA
Powyższe zastrzeżenie nie ma zastosowania do udostępniania informacji o środowisku zgodnie z art. 9 rozporządzenia
z3 października 2008r o udostępnianiu informacji o środowisku i ochronie środowiska, udziale społeczeństwa w
ochronie środowiska i o ocenach oddziaływania na środowisko (Dz. U. 2014, Poz. 1235)

OPOLE, Wrzesień 2015

organizations

Assotiations and
THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

Analiza emisji hałasu farm wiatrowych Bielice i Nowe Chrapowo, położonych w
gminie Bielice, województwo zachodniopomorskie

Wykonana zgodnie z art. 66 ustawy z dnia 3 października 2008 o udostępnianiu informacji o
środowisku i ochronie środowiska, udziale społeczeńswtwa w ochronie środowiska i o ocenach
oddziaływania na środowisko (Dz. U. 2013, Poz. 1235).

Hałas

Kontekst prawny ochrony przed hałasem

Kontekst prawny ochrony przed hałasem

Zasady prawne związane z ochroną przed hałasem zamieszczone są w Ustawie o Ochronie
Środowiska z dnia 27 kwietnia 2001 roku (Dz.U. Nr 62, poz 627 z późniejszymi zmianami).
Ustawa określa następujące wskaźniki, które powinny być wykorzystywane do oceny wpływu
hałasu:

* LAeqD - równoważny poziom dźwięku A w porze dziennej, rozumiany jako okres między 6
rano a 10 wieczorem

* LAeqN - równoważny poziom dźwięku A w nocy, rozumianej jako okres między 10
wieczorem a 6 rano

Artykuł 113 ustawy określa, że dopuszczalne poziomy hałasu w środowisku stosuje się do
obszarów, przeznaczonych do:

+ inwestycji mieszkaniowych;

+ szpitali i zakładów opieki społecznej;

+ budynków przeznaczonych do stałego lub okresowego pobytu dzieci i młodzieży,

* uzdrowisk,

* rekreacji i wypoczynku;

+ celów mieszkalnych i usługowych.

Zgodnie z artykułem 114, wyznaczenie konkretnych obszarów jest sklasyfikowane na
podstawie miejscowego planu zagospodarowania przestrzennego, za wyjątkiem:

* jeżeli rzeczywiste przeznaczenie gruntu ma inny charakter (np szkoły w dzielnicy
mieszkalnej), klasyfikacja obszaru jest prowadzona w oparciu o dominujące funkcje;

+ jeżeli dany obszar na którym znajduje się budynek wymagający ochrony akustycznej nie jest
w żaden sposób chroniony akustycznie (np tereny przemysłowe), ochrona przed hałasem
przeprowadzona jest przez zastosowanie środków technicznych, które zapewniają
odpowiednie warunki akustyczne wewnątrz tych budynków.

Dopuszczalne poziomy hałasu w środowiska

Dopuszczalne poziomy emisji w środowisku określa rozporządzenie Ministra Środowiska z
dnia 14 czerwca 2007 roku w sprawie dopuszczalnych poziomów hałasu w środowisku.
Rozporządzenie wyróżnia dopuszczalne poziomy hałasu w środowisku, w zależności od
rodzaju źródła emisji hałasu. Źródła liniowe (takie jak drogi i linie kolejowe), antena źródeł
stacjonarnych (takich jak obiekty przemysłowe i grup źródeł emisji hałasu), napowietrznych

1/4
THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

linii energetycznych i wysokich akustycznych źródeł energii (takich jak samoloty) są
traktowanejako inna kategoria.
Ze względu na sposób rozwoju (budowa farm wiatrowych, które powinny być klasyfikowane
jako stacjonarne źródła powietrzne), zastosowano dopuszczalne poziomy hałasu w
środowisku dla "innych obiektów i grup źródeł emisji hałasu". Wszystkie dopuszczalne
poziomy hałasu są przedstawione w poniższej tabeli.

Tabela 1.1.1. Dopuszczalne poziomy hałasu w środowisku, dla poszczególnych źródeł
emisji, z wyłączeniem hałasu generowanego przez linie energetyczne oraz samoloty.

Dopuszczalne poziomy dżwięku wyrażone jako
równoważny poziom dźwieku w dB(A)

Drogi i linie kolejowe

Inne obiekty
źródeł emisji

lub grupy

Lacqp
przedział
czasu Lan
odniesienia | 97 .
0. L L A 8 przedział
Lp. |Oznaczenie działek AcqD AcqN rowny 8 | czasu
przedział  |przedział | najmniej odniesienia
czasu czasu korzystny Ą
PE ERIE równy 1
odniesienia | odniesienia |m NAS
Ą R - najmniej
równy 16 |równy 8 godzinom korzystnej
godzinom |godzinom |dnia ZYSINEJ
- godzinie w
kolejno noc
po sobie y
następując
ym
1 a) Strefa ochronna „A uzdrowiska 50 45 45 40
b) Tereny szpitali poza miastem
a) Tereny zabudowy mieszkaniowej
jednorodzinnej
b) Tereny zabudowy związanej ze
2 stałym lub czasowym pobytem 61 56 50 40
dzieci i młodzieży
c) Tereny domów opieki społecznej
d) Tereny szpitali w miastach
a) Tereny zabudowy mieszkaniowej
wielorodzinnej i zamieszkania
zbiorowego
3 b) Tereny zabudowy zagrodowej 65 56 55 45
c) Tereny rekreacyjno-
wypoczynkowe
d) Tereny mieszkaniowo-usługowe
4 Tereny w strefie śródmiejskiej miast 68 60 55 45
powyżej 3 tysięcy mieszkańców

2/4

THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

Należy podkreślić, że rozporządzenie Ministra Środowiska wyróżnia specjalne strefy
ochronne, które obejmują między innymi budynki, w które przeznaczone są do użytku dzieci i
młodzieży, czyli przedszkola, szkoły, schroniska i szpitale oraz zakładów opieki zdrowotnej.
Jeśli tego typu obiekty nie sa używane w czasie pory nocnej, zasady ochrony przed hałasem
nie stosuje się w tym okresie. W przypadku omawianego podprojektu, żaden z obiektów nie
znajduje się w obszarze potencjalnego wpływu i zgodnie z wydanymi pozwoleniami oraz
decyzjami administracyjnymi nie przewiduje się ich powstania.

Obszar projektu jest objęty miejscowymi planami zagospodarowania przestrzennego, które
wskazują określone lokalizacje generatorów turbin wiatrowych i określają warunki
zagospodarowania przestrzennego dla obszarów otaczających. Zgodnie z miejscowym planem
zagospodarowania przestrzennego, tereny otaczające lokalizacje turbiny są przeznaczone pod
uprawę, tym samym nie podlegają prawnej ochronie przed hałasem. Wszystkie wsie położone
w sąsiedztwie planowanych farm wiatrowych mają charakter wiejski nie jest obudowa dla
ochrony akustycznej klasyfikowane jako nieruchomości rolne lub zabudowę mieszkaniowo-
serwisową. Dopuszczalne poziomy hałasu dla tego rozwoju są:

+ LAeqD — przedział czasu odniesienia wynoszący 8 godzin w porze dnia — 55 dB(A)

* LAeqN — przedział czasu odniesienia wynoszący 1 godzina w porze nocy — 45 dB(A).

W związku ze specyficznymi warunkami pracy turbin wiatrowych uwzględnianymi w
analizie akustycznej, t.j. ciągłą pracą w nominalnych warunkach wiatrowych, ocena
oddziaływania akustycznego jest odnoszona do dopuszczalnego poziomu dźwięku w ciagu
nocy. Ta wartość dopuszczalna jest niższa niż dla pory dziennej, przez co wymagania co do
pracy turbin ostrzejsze. Dlatego, jeśli standardy są dotrzymane dla nocy to są także
dotrzymywane dla dnia.

Prognoza oddziaływania akustycznego na środowisko

Projektowane farmy wiatrowe posiadają decyzje o środowiskowych uwarunkowaniach,
wydane z uwzględnieniem procedury oceny oddziaływania na środowisko. Elementem tej
procedury jest również opracowanie raportu o oddziaływaniu na środowisko, który to zawiera
również szczegółową analizę oddziaływania przedsięwzięcia w zakresie emisji hałasu.
Wydanie decyzji środowiskowej wskazuje na fakt braku ponadnormatywnych oddziaływań
akustycznych ze strony przedsięwzięcia.

Emisja hałasu z sąsiednich farm wiatrowych

W rejonie projektowanego przedsięwzięcia zasadniczo nie znajdują się inne projekty
wiatrowe, poza tymi, które są przedmiotem niniejszego dokumentu. Jedyny wyjątek stanowią
dwie turbiny wiatrowe wchodzące w skład projektu Nowe Chrapowo ("Zespół Elektrowni
Wiatrowych Nowe Chrapowo"). The Nowe Chrapowo wind farm is located between the
village of Nowe Chrapowo and Łozice, which is approximately 340 m from the planned
WTG's No. 9 (EWB9) and No. 11 (EWBIL) belonging to the Bielice subproject. The wind
farm comprises 2 WTG's of a capacity of 2.5 MW each (probably GE 2.5 MW).

W celu zbadania potencjalnego współoddziaływania tych turbin wiatrowych przeprowadzono
obliczenia rozkładu poziomu hałasu w środowisku, przy uwzględnieniu projektów Nowe
Chrapowo i Bielice (jako jedynego projektu wiatrowego, znajdującego się w potencjalnej
strefie kumulacji oddziaływań). Obliczenia wykonano również w punktach obliczeniowych,
zlokalizowanych przy skrajnych zabudowaniach najbliższych miejscowości.

Należy podkreślić, iż obliczenia wykonano dla warunków najbardziej niekorzystnych z
punktu widzenia oddziaływania akustycznego, tj. przy założeniu, że wszystkie turbiny
wiatrowe pracują z pełną wydajnością, przez cały okres odniesienia.

3/4
THE ANALYIS OF THE NOISE EMISSION OF BIELICE AND NOWE CHRAPOWO WIND FARM, LOCATED IN
THE COMMUNE OF BIELICE, THE ZACHODNIOPOMORSKIE VOIVODESHIP

Obliczenia wykonano przy zastosowaniu modelu propagacji hałasu, zgodnego z normą PN-
ISO 9613-2:2002 Akustyka — Tłumienie dźwięku podczas propagacji w przestrzeni otwartej.

Ogólna metoda obliczania. W obliczeniach przyjęto wartość współczynnika G = 0.5.

Wyniki obliczeń przedstawiono w poniższej tabeli.

Tabela 1.1.2. Wyniki obliczeń skumulowanej emisji hałasu przez farmy wiatrowe Bielice
i Nowe Chrapowo

Miejsco- | Pora dzienna Pora nocna
wość Dopuszcza|- Prognozo- Przekrocze- Dopuszczal Prognozo- Przekrocze-
na wartość | wana nie wartości | na wartość | wana nie wartości
hałasu wartość dopuszczal- hałasu wartość dopuszczal-
hałasu nej hałasu nej
skumulowa- skumulo-
nego wanego
Nowe 55dB(A) 44,9dB(A) | brak 45dB(A) 44,9dB(A) | brak
Chrapowo
Czarnowo | 55dB(A) 34,7dB(A)__ | brak 45dB(A) 34,7dB(A) | brak
Rokity 55dB(A) 28,5dB(A)_ | brak 45dB(A) 28,5dB(A) | brak
Łozice 55dB(A) 34,6dB(A) | brak 45dB(A) 34,6dB(A) | brak

Szczegółowe dane wejściowe i wyniki obliczeń wraz z mapami rozkładu hałasu załączono do

niniejszego

dokumentu.

Wnioski z analizy
zone obliczenia oddziaływania akustycznego wszystkich projektów wiatrowych,
zlokalizowanych w rejonie miejscowości Nowe Chrapowo, tj. projektu Nowe Chrapowo i
projektu Bielice, wykazały, iż jednoczesna eksploatacja obu farm wiatrowych nie spowoduje
uciążliwości dla środowiska w zakresie emisji hałasu. Sumaryczny poziom hałasu, będący
efektem kumulacji oddziaływań akustycznych obu projektów wiatrowych, będzie niższy od
wartosci dopuszczalnej, określonej w rozporządzeniu Ministra Środowiska z 14 czerwca 2007
r o dopuszczalnych poziomach dźwieku w środowisku (Dz. U. z 2014 r. nr 112).

Przeprowa:

44

Project: Licensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
UI. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43
Krzysztof Króciproch / prosilenceGprosilence.pl

2015-09-27 20:17/3.0.629

DECIBEL - Main Result

Calculation: Noise Emmision of Banie - Kozielice Wind Farm [night]
Noise calculation model:

1SO 9613-2 Poland

Wind speed:

10,0 m/s

Ground attenuation:

General, fixed, Ground factor: 0,5

Meteorological coefficient, CO:

0,0 dB
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

AII noise values are mean values (Lwa) (Normal)

Pure tones:

Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
4,0 m Allow override of model height with height from NSA object

0,0 dB(A)

All coordinates are in
Polish GK 1992/19-ETRS89

Scale 1:125 000
A New WTG »k Existing WTG
£8 Noise sensitive area

WTGs
WTG type Noise data
Y(east) X Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
(north) data/Description rated diameter height spec tones
[m] [kw] [m] [m] [mis] [dB(A)]

1 216286 599032 31,6 BIE EWBOL Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode0 105,5dB(A)-07-2013 10,0 105,5  Noh
2 216649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
3 216331 598729 30,0 BIE EWBO3 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
4 216 112 598 457 37,0 BIE EWBO4 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
5 217928 595676 45,0 BIE EWBO5 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
6 218012 595358 45,0 BIE EWBO6 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
7 218008 595014 48,8 BIE EWBO7 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
8 217698 594810 50,0 BIE EWBOB Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
9 218300 594824 45,0 BIE EWBO9 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
10 218033 594589 47,5 BIE EWB10 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
11 218286 594 428 50,0 BIE EWBL1 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode0 105,5dB(A)-07-2013 10,0 105,5  Noh
12 218 584 504 643 45,0 NCI Yes GE WIND ENERGY GE 2.5-100-2500 2500 100,0 150,0 USER Noise 0 10,0 1050  Noh
13 218 568 504 235 46,8 NCZ Yes GEWIND ENERGY GE 2.5-100-2500 2500 100,0 150,0 USER  Noise0 10,0 1050 Noh

h) Generic octave distribution used

Calculation Results

Sound Level

Noise sensitive area Demands Sound Level Demands fulfilled ?
No. Name Y(east) X (north) Z  Imission height Noise From WTGs Distance to noise demand Noise
[m] [m] [dB(A)] [dB(A)] [m]
ANowe Chrapowo 218715 595222 45,0 4,0 45,0 449 9 Yes
B Czarnowo 216318 594 149 49,5 4,0 45,0 347 1123 Yes
€ Rokity 220924 593060 47,1 4,0 45,0 28,5 2 269 Yes
D £ozice 218396 592781 50,8 40 450 346 1 085 Yes

Distances (m)

WG A B C D
1 3969 4880 7521 6593
2 3745 4867 7279 6462
3 3701 4577 7258 6292
4 3641 4310 7199 6114
5 659 2218 3967 2930
6 618 2080 3706 2604
7 703 1898 3508 2265
8 1073 1530 3667 2144
9 574 2093 3159 2043
10 930 1770 3268 1842
11 902 1987 2969 1649
12 593 2318 2823 1870
13 997 2249 2631 1463

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-2807:35/1 — WINAPRO ©
- Project:
Noise [dB(A)] WF Banie Kozielice

| DECIBEL -
Map 10,0 m/s

Calculation:
Noise Emmision of Banie - Kozielice Wind Farm [night]

Licensed user:

o 500 1000 1500  2000m U Spyehalekiegu ala? 0
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 550 North: 596 633 PLA 716 Opole

>K_ Existing WTG %_ Noise sensitive area
Noise calculation model: ISO 9613-2 Poland. Wind speed: 10,0 m/s
Height above sea level from active line object

+48 77 550 11 43
Krzysztof Króciproch / prosilenceQprosilence.pl
Calais

2015-09-27 20:17/3.0.629

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wuw.emd.dk, windproGiemd.dk 2015-09-28 07:45/1  WINAPRO ||
Project: Licensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
UI. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43
Krzysztof Króciproch / prosilenceGprosilence.pl

2015-09-27 20:09/3.0.629

DECIBEL - Main Result

Calculation: Noise Emmision of Banie - Kozielice Wind Farm [day]
Noise calculation model:

1SO 9613-2 Poland

Wind speed:

10,0 m/s

Ground attenuation:

General, fixed, Ground factor: 0,5

Meteorological coefficient, CO:

0,0 dB
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

AII noise values are mean values (Lwa) (Normal)

Pure tones:

Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
4,0 m Allow override of model height with height from NSA object

0,0 dB(A)

SH
Scale 1:125 000

All coordinates are in

Polish GK 1992/19-ETRS89 A New WTG >k Existing WTG
£8 Noise sensitive area
WTGs
WTG type Noise data
Y(east) X Z Row Valid Manufact. Type-generator Power, Rotor Hub _ Creator Name Wind _LwA,ref_ Pure
(north) data/Description rated diameter height spec tones
[m] [kw] [m] [m] [m/s] [d8(A)]
1 216286 599032 31,6 BIE EWBO1 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode0 105,5dB(A)-07-2013 10,0 105,5  Noh
2 216649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
3 216331 598729 30,0 BIE EWBO3 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
4 216112 598 457 37,0 BIE EWBO4 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
5 217928 595676 45,0 BIE EWBO5 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
6 218012 595 358 45,0 BIE EWBO6 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
7 218008 595 014 48,8 BIE EWBO7 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
8 217698 594810 50,0 BIE EWBO8 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
9 218300 594824 45,0 BIE EWBO9 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
10 218033 594589 47,5 BIE EWB10 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode 0 105,5dB(A) -07-2013 10,0 105,5 No h
11 218286 594428 50,0 BIE EWB11 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 USER  Level0 - Mode0 105,5dB(A)-07-2013 10,0 105,5  Noh
12 218 584 504 643 45,0 NCI Yes GE WIND ENERGY GE 2.5-100-2500 2500 1000 150,0 USER  Noise0 10,0 1050  Noh
13 218 568 504 235 46,8 NCZ Yes GEWIND ENERGY GE 2.5-100-2500 2500 1000 150,0 USER  Noise0 10,0 1050 Noh
) Generic octave distribution used
Calculation Results
Sound Level
Noise sensitive area Demands Sound Level Demands fulfilled ?
No. Name Y (east) X (north) Z  Imission height Noise — From WTGs Noise
[m] [m] [dB(A)] [dB(A)]
ANowe Chrapowo 218715 595222 45,0 4,0 55,0 449 Yes
B Czarnowo 216318 594 149 49,5 4,0 55,0 347 Yes
€ Rokity 220924 593060 47,1 4,0 55,0 28,5 Yes
D £ozice 218396 592781 50,8 40 55,0 _ 346 Yes

Distances (m)

WG A B C D
1 3969 4880 7521 6593
2 3745 4867 7279 6462
3 3701 4577 7258 6292
4 3641 4310 7199 6114
5 659 2218 3967 2930
6 618 2080 3706 2604
7 703 1898 3508 2265
8 1073 1530 3667 2144
9 574 2093 3159 2043
10 930 1770 3268 1842
11 902 1987 2969 1649
12 593 2318 2823 1870
13 997 2249 2631 1463

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-2807:35/1 — WINAPRO ©
- Project:
Noise [dB(A)] WF Banie Kozielice

| DECIBEL -
Map 10,0 m/s

Calculation:
Noise Emmision of Banie - Kozielice Wind Farm [day]

Licensed user:

o 500 1000 1500  2000m U Spyehalekiegu ala? 0
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 550 North: 596 633 PLA 716 Opole

>K_ Existing WTG %_ Noise sensitive area
Noise calculation model: ISO 9613-2 Poland. Wind speed: 10,0 m/s
Height above sea level from active line object

+48 77 550 11 43
Krzysztof Króciproch / prosilenceQprosilence.pl
Calais

2015-09-27 20:09/3.0.629

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wuw.emd.dk, windproGiemd.dk 2015-09-28 07:44/1  WINAPRO ||
Ul. Spychalskiego 13/112; 45-716 OPOLE

prosilenceQprosilence.pl
tel. 0 (77) 5501143, 606-375-287

ProSilence Krzysztof Kręciproch

(©)

NCE

Sile

Kopia nr l

Analiza migotania cienia

Budowa farm wiatrowych w rejonie miejscowości Banie i

Autor:

Kozielice, województwo zachodniopomorskie

Krzysztof Kręciproch

ProSilence
UI. Spychalskiego 13/112
45-716 OPOLE

NINIEJSZY RAPORT JEST CHRONIONY PRAWAMI AUTORSKIMI I NIE MOŻE BYĆ PUBLIKOWANY ANI

CYTOWANY BEZ ZGODY KLIENTA LUB AUTORA

Powyższe zastrzeżenie nie ma zastosowania do udostępniania informacji o środowisku zgodnie z art. 9 rozporządzenia
z3 października 2008r o udostępnianiu informacji o środowisku i ochronie środowiska, udziale społeczeństwa w

ochronie środowiska i o ocenach oddziaływania na środowisko (Dz. U. 2014, Poz. 1235)

OPOLE, Wrzesień 2015

Assofiations and.
organizations

ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Analiza migotania cienia dla inwestycji polegającej na budowie farmy wiatrowej
w rejonie miejscowości Banie i Kozielice w gminach Banie i Kozielice,
województwo zachodniopomorskie
Wykonana zgodnie z art. 66 ustawy z dnia 3 października 2008 o udostępnianiu informacji o
środowisku i ochronie środowiska, udziale społeczeńswtwa w ochronie środowiska i o ocenach

oddziaływania na środowisko (Dz. U. 2013, Poz. 1235).

Migotanie cienia
Regulacje prawne dotyczące migotania cienia

Prawodawstwo krajowe jak i prawodawstwo unijne nie zawiera żadnych norm czy też
wytycznych dotyczących analizy oddziaływania farm wiatrowych w zakresie efektu migotania
cienia. Brak jest zatem podstaw prawnych, regulujących zarówno wartości dopuszczalne jak
i metodykę, stanowiącą podstawę do tego typu analiz. W tym wypadku zasadne wydaje się
skorzystanie z doświadczeń innych krajów europejskich, gdzie problematyka migotania
cienia została rozpoznana i znalazła swoje odzwierciedlenia bądź to w określonej metodyce
prognozowania tego zjawiska, bądź w wytycznych w zakresie wielkości akceptowanych. Dla
potrzeb niniejszej dokumentacji skorzystano z doświadczeń niemieckich. Jest to kraj, który
posiada wieloletnie doświadczenie w zakresie energetyki wiatrowej, w tym doświadczenie
praktyczne, związane z eksploatacją wielu farm wiatrowych. Ponadto położenie geograficzne
Niemiec sprawia, że ogólne warunki meteorologiczne są podobne do warunków
występujących w Polsce.

Zgodnie z dokumentem pod nazwą Hinweise zur Ermittlung Und Beurteilung der optischen
Immissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise), który stanowi
podstawę analiz migotania cienia w Niemczech, wskaźnik wartości czasu trwania zacienienia
nie powinien przekraczać 30 godzin na rok kalendarzowy. Wskaźnik wartości dla czasu
trwania efektu migotania cienia w ciągu dnia powinien natomiast wynosić maksymalnie 30
minut. Takie same wartości stosowane są również w wielu innych krajach europejskich,
pomimo, iż nie zostały one uregulowane prawnie (np. Wielka Brytania, Francja, Holndia).

Prognaza oddziaływania na środowiska migotania cienia

Zjawisko migotania cienia polega na cyklicznym przesłanianiu światła słonecznego przez
poruszające się łopaty turbiny. Promienie słoneczne padające na turbinę są zasłaniane, co
powoduje powstawanie dynamicznego cienia. Intensywność zjawiska, a tym samym jego
odbiór przez człowieka, uzależniony jest od kilku czynników:

+ wysokości wieży i średnicy wirnika,

+ odległości punktu obserwacji od farmy wiatrowej — im zabudowa mieszkalna jest
bardziej oddalona od inwestycji, tym efekt migotania cienia jest mniejszy; zakłada się,
że nie jest on w ogóle dostrzegalny przy odległości równiej 10-krotnosci długości
łopat wirnika (a więc w odległości ponad 500m),

« _ pory roku,

+ zachmurzenia — im większe zachmurzenie tym mniejsza intensywność zjawiska,

obecności drzew pomiędzy turbiną wiatrową a punktem obserwacji — znajdujące się
pomiędzy turbiną wiatrową a punktem obserwacji drzewa lub budynki znacznie
redukują efekt migotania cienia,

1/8
ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

« orientacją okien w budynkach, które znajdują się w strefie występowania zjawiska,

« oświetlenia w pomieszczeniu — jeśli dane pomieszczenie doświetlone jest przez
oświetlenie sztuczne bądź przez okno, które nie znajduje się w strefie oddziaływania
efektu migotania cienia, intensywność zjawiska w danym pomieszczeniu będzie
znacznie ograniczona.

Zjawisko występowania efektu migotania cienia zostało przedstawione na poniższym
rysunku.

emisja swiatla

slonecznego
przesianianie swiatla slonecznego

id pes lapcdy Misaiwy
van

Q
Ł

Ł

cykliczne zacienienie
terenaw zabudowanych

A

Rysunek. 1.1.1. Efekt migotania cienia

Obszar podlegający oddziaływaniu efektu zacienienia jest zmienny w ciągu roku.
Wynika to z różnej wysokości słońca nad horyzontem w ciągu całego roku. Maksymalny

zasięg oddziaływania przypada zatem na okres jesieni i wiosny. Potencjalny obszar
zacienienia dużej elektrowni wiatrowej (>2MW) został przedstawiony na poniższym rysunku.

2/8
ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

= 1200 3
PN ai
= L |190-! Z ZA
Gakni 1000 K
rea stodiwago oddz =” = 900 >| z te
ia na poczt zai . " da 4 a
Konta cenia — Y

8 7 A I PCA ki
z -500 "wspolrzadnych T ;
Zonc. 4 +00 | e
SE Ladd NU: dia Padł
-800-3pp EG
-900 =

Rys. 1.1.2. . Potencjalny obszar zacienienia dużej elektrowni wiatrowej

Utrzymujący się efekt migotania cienia wpływa bezpośrednio na zdolność koncentracji oraz
możliwość wykonywania prac. W najbardziej niesprzyjających warunkach zjawisko to może
prowadzić do rozdrażnienia.

Efekt migotania cienia wywołany przez turbiny wiatrowe

W celu określenia zakresu i intensywności oddziaływania projektowanej farmy wiatrowej
Banie - Kozielice w odniesieniu do efektu migotania cienia, posłużono się wytycznymi
niemieckimi, określonymi w dokumencie Hinweise zur Ermittlung Und Beurteilung der
optischen Immissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise).

Metodologia prac związanych z budową modelu obliczeniowego obejmowała przyjęcie
zastępujących założeń:

e _ minimalnej wysokości słońca nad horyzontem: 39,

e efekt migotania cienia będzie miał miejsce gdy śmigło będzie przesłaniać co
najmniej 20% padającego światła,

e obliczenia oddziaływania efektu migotania cienia wykonano na wysokości
1,5m npt,

e obliczenia oddziaływania efektu migotania cienia wykonano dla każdego dnia
roku oddzielnie, przyjmują długość roku wynoszącą 365 dni,

e krok obliczeniowy zdefiniowano co 1 minutę.

Jednym z najistotniejszych elementów modelu obliczeniowego jest zdefiniowanie danych
meteorologicznych dotyczących nasłonecznienia. W przedmiotowym przypadku przyjęto
wieloletnie wartości średnie dla północno - zachodniej Polski, potwierdzonych analizą map
usłonecznienia dla terenu całej Polski, udostępnionych przez Instytut Meteorologii i
Gospodarki Wodnej (materiał udostępniony na www.imgw.pl). Tabelaryczne zestawienie
statystycznego prawdopodobieństwa nasłonecznienia, wyrażonego w średnim godzinnym
nasłonecznieniu dla każdego miesiąca roku, przedstawiono w poniższej tabeli.

3/8
ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Tabela 1.1.1. Średnie dzienne nasłonecznienie w ciągu roku

Drugim z elementów modelu ob

IV

V

VI

VII | VIII

XI

XII

1,33

2,19

3,53

5,54

7,87

7,57

7,41 | 7,34

4,73 | 3,34

1,48 | 1,08

iczeniowego jest zdefiniowanie częstości występowania

poszczególnych wiatrów. Wielkość ta rzutuje bezpośrednio zarówno na czas pracy turbin

wiatrowych jak i na usytuowanie ło|

pat wirników względem padających promieni słonecznych.

W przedmiotowym przypadku wykorzystano dane meteorologiczne pochodzące z
wieloletnich badań dla Szczecina. Odległość pomiędzy projektowaną farmą wiatrową a
Szczecinem wynosi ok. 40km, co w przypadku zjawisk meteorologicznych (w szczególności

pochodzących ze statystycznych badań wieloletnich) jest odległością niewielką, pozwalającą
z powodzeniem na stosowanie danych.  Tabelaryczne zestawienie danych
meteorologicznych przedstawiono w poniższej tabeli.
Tabela 1.1.2. Częstość występowania poszczególnych kierunków wiatrów [h/a]

79 69 65 100 |58 29 68 207 150 |61 38 40

117 102 |97 148 |85 44 100 |307 |222 |91 56 60

128 112 |106 162 |93 48 110 |337 |244 100 |61 65

117 102 |97 148 |85 44 100 |307 |222 |91 56 60

95 83 79 120 |69 35 81 250 181 74 45 49

69 61 57 87 51 26 59 182 132 |54 33 35

53 47 44 67 39 20 45 140 101 41 25 27

33 29 28 42 24 12 28 87 63 26 16 17

15 13 13 19 11 6 13 40 29 12 7

6 5 5 7 4 2 5 15 11 4 3

4 4 4 5 3 2 4 11 8 3 2

520 |457 |432 |658 |380 |194 |446 |1369 |991 406 |248 |266

* uwzględniono sumę czasu dla wiatru o prędkości powyżej 2 m/s (powyżej prędkości startowej turbin

wiatrowych)

4/8

ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Róża wiatrów roczna
Stacja meteorologiczna Szczeci - Dąbie

s

Rys. 1.1.1. Róża wiatrów dla stacji meteorologicznej Szczecin Dąbie ie.

Z uwagi na fakt, iż startowa prędkość wiatru dla turbin wiatrowych o mocy 2.0MW wynosi
2,5m/s, czas występowania wiatrów o mniejszych prędkościach potraktowano jako okres
występowania ciszy atmosferycznej.

Projekt Banie - Kozielice jest przewidziany do realizacji w trzech etapach, jednak obliczenia
efektu migotania cienia przeprowadzono dla docelowej wielkości projektu, tj. zakładając
realizację wszystkich składowych farm wiatrowych.

Obliczenia, zgodnie z zaleceniami dokumentu Hinweise zur Ermittlung Und Beurteilung der
optischen Ilmmissionen von Windenergieanlagen (WEA-Schattenwurf-Hinweise), wykonano
każdorazowo na wysokości 1,5m npt.

Obliczenia zacienienia wykonano w 30 punktach obliczeniowych, zlokalizowanych przy
budynkach mieszkalnych, znajdujących się w rejonie potencjalnego oddziaływania
projektowanej farmy wiatrowej Banie - Kozielice. Wyniki obliczeń odniesiono do jednej doby
oraz do okresu rocznego. W obu przypadkach przeanalizowano wartości teoretyczne
(scenariusz najgorszy) jak i wartości statystyczne, oparte na wieloletnich obserwacjach
meteorologicznych (scenariusz realny). Wyniki obliczeń przedstawiono w poniższych
tabelach.

Table 1.1.3. Czas zacienienia dla okresu jednego dnia

5/8
ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Swochowo 0:09 hid 0:30 hid 0:01 hid =
Chrapowo 0:11 hid 0:30 h/d 0:01 hid —
Chrapowo 0:45 h/d 0:30 h/d 0:05 hd —
Czamowo 6:22 hd 0:30 hd 0:02 hid =
Łozice 0:17 hid 0:30 hid 0:02 hid =
Rokity 0:42 hid 0:30 hid 0:04 hid =
Linie TAThNa 0:30 hid 0:07 hid =
Sicina 0:15 hd 0:30 hid 0:02 hid =
Nowielin 0:10 hd 0:30 hid 0:01 hid =
Krzemiin 0:00 hid 0:30 hid 0:00 hid =
Przydarów 0:12 hid 0:30 hd 0:01 hid =
Siemczyn 6:21 hid 0:30 id 0:02 hid =
zachodzni). 0:52 h/d 0:30 h/d 0:05 h/d —
Kozielice (cz.

Ka odoa) 0:52 hid 0:30 h/d 0:05 h/d —
Pyrzyckie 0:24 h/d 0:30 h/d 0:02 hd —
Zadeklino 0:07 hd 0:30 hid 0:0Th/d =
Trzebórz 0:45 hid 0:30 id 0:05 hd =
Tetyń 0:00 hid 0:30 id 0:00 hd =
Babinek 0:05 hid 0:30 id 0:0Th/d =
zachodnia) 0:26 h/d 0:30 h/d 0:03 hid —
Lubanowo (cz.

ha dnia) 1:04 hid 0:30 h/d 0:06 h/d —
Sosnowo 0:38 hd 0:30 hid 0:04 hd =
Tywica 0:41 hd 0:30 id 0:04 hd =
Kunowo 0:11 hd 0:30 id 0:0Th/d =
Banie 0:00 hid 0:30 id 0:00 hd =
Diużyna 0:00 hid 0:30 id 0:00 hd =
Piaskowo 0:24 hd 0:30 id 0:03 hd =
Piaseczno 0:00 hid 0:30 id 0:00 hd =
Baniewice 106 hd 0:30 id 0:07 hid =
Swobnica 0:34 hd 0:30 id 0:04 hd =

Table 1.1.4. Czas zacienienia dla okresu całego roku

Swochowo 1060r 30:00 hr O:TA ir =
Stare 4:54 hlr 30:00 hir 1:01 hr —
Chrapowo

Nowe B5TTNIF 30:00 RF TZZ8WF =

6/8

ANALIZA MIGOTANIA CIENIA DLA INW YCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Chrapowo
Czarnowo 21:41 hir 30:00 h/r 5:32 h/r —
Łozice 14:29 h/r 30:00 h/r 1:14 hlr —
Rokity 33:29 h/r 30:00 h/r 2:59 h/r —
Linie 85:16 hlr 30:00 h/r 5:22 h/r —
Sicina 5:01 hlr 30:00 h/r 0:51 h/r —
Nowielin 3:07 hr 30:00 h/r 0:35 h/r —
Krzemlin 0:00 hr 30:00 h/r 0:00 h/r —
Przydarłów 3:22 h/r 30:00 h/r 0:53 h/r —
Siemczyn 21:07 hr 30:00 h/r 2:09 h/r —
zachodzniaj 85:57 hlr 30:00 hlr 14:26 hlr —
wschodnia TT:8T hlr 30:00 hlr 12:38 hlr —
Pyrzyckie 30:01 hr 30:00 hlr 2:45 hir —
Zadeklino 0:43 hr 30:00 h/r 0:05 h/r —
Trzebórz 98:19 h/r 30:00 h/r 16:28 h/r —
Tetyń 0:00 hr 30:00 h/r 0:00 h/r —
Babinek 0:26 hr 30:00 h/r 0:03 h/r —
zachodnia) 21:37 hlr 30:00 hlr 4:19 hlr —
wschodnia) 85:38 hir 30:00 hir 16:51 hir —
Sosnowo 62:28 h/r 30:00 h/r 4:46 hr —
Tywica 56:46 h/r 30:00 h/r 6:13 h/r —
Kunowo 2:57 h/r 30:00 h/r 0:35 h/r —
Banie 0:00 h/r 30:00 h/r 0:00 h/r —
Dłużyna 0:00 h/r 30:00 h/r 0:00 h/r —
Piaskowo 23:04 h/r 30:00 h/r 5:50 h/r —
Piaseczno 0:00 h/r 30:00 h/r 0:00 h/r —
Baniewice 79:57 h/r 30:00 h/r 5:59 h/r —
Swobnica 30:28 h/r 30:00 h/r 5:52 h/r —

Wyniki obliczeń, stanowiące bezpośredni wydruk z programu obliczeniowego, załączone

zostały do niniejszego dokumentu w formie wydruku oraz w formie elektronicznej (płyta CD).

Migotanie cienia z innych farm w rejonie

W rejonie projektowanego przedsięwzięcia zasadniczo nie znajdują się inne projekty
wiatrowe, poza tymi, które są przedmiotem niniejszego dokumentu. Jedyny wyjątek stanowią
dwie turbiny wiatrowe wchodzące w skład projektu Nowe Chrapowo ("Zespół Elektrowni
Wiatrowych Nowe Chrapowo"), opisane w poprzednich częściach dokumentu.

W celu zbadania potencjalnego współoddziaływania tych turbin wiatrowych przeprowadzono
obliczenia efektu migotania cienia, przy uwzględnieniu projektów Nowe Chrapowo i Bielice
(jako jedynego projektu wiatrowego, znajdującego się w potencjalnej strefie kumulacji
oddziaływań). Obliczenia wykonano również w punktach obliczeniowych, zlokalizowanych
przy skrajnych zabudowaniach najbliższych miejscowości.

Wyniki obliczeń przedstawiono w poniższych tabelach.

1/8
ANALIZA MIGOTANIA CIENIA DLA INWESTYCJI POLEGAJĄCEJ NA BUDOWIE FARMY WIATROWEJ W
REJONIE MIEJSCOWOŚCI BANIE I KOZIELICE W GMINACH BANIE I KOZIELICE, WOJEWÓDZTWO
ZACHODNIOPOMORSKIE

Table 1.1.5. Czas zacienienia dla okresu jednego dnia - oddziaływanie skumulowane

Nowe 0:45 hid 0:30 h/d 0:05 h/d —
Chrapowo
Czarnowo 0:22h/d 0:30 hd 0:02 hid =

Table 1.1.6. Czas zacienienia dla okresu całego roku - oddziaływanie skumulowane

Nowe 85:17 hlr 30:00 hr 12:48 hlr —
Chrapowo
Czarnowo 24:37hr _ | 30:00hir 6:11 hir =

Szczegółowe dane wejściowe i wyniki obliczeń wraz z mapami rozkładu hałasu załączono do
niniejszego dokumentu.

Konkluzje z analizy migotania cienia

Z przeprowadzonych obliczeń wynika, iż nie dojdzie do przekroczenia poziomów zacienienia,
które traktowane są jako bezpieczne, dla warunków rzeczywistych, tj. uwzględniających
dane ze wieloletnich obserwacji, pochodzących ze stacji meteorologicznych. W żadnym z
punktów obliczeniowych meteorologiczna prawdopodobna długość czasu zacienienia nie
przekroczy 30 godzin w ciągu roku oraz 30 minut w ciągu dnia.

Wyniki obliczeń dla warunków teoretycznych (tzw. astronomiczna długość czasu
zacienienia), a więc zakładających, że przez cały rok na niebie nie pojawią się chmury a
turbiny będą pracowały w sposób ciągły (bez przerw) z maksymalną prędkością, wskazują, iż
potencjalnie projektowana farma wiatrowa może stanowić uciążliwość w zakresie migotania
cienia. Należy jednak podkreślić, że jest to najgorszy możliwy, teoretyczny scenariusz,
którego wystąpienie w rzeczywistości jest bardzo mało prawdopodobne.

Polskie prawo nie reguluje w żaden sposób zagadnień związanych z ograniczaniem zjawiska
migotania cienia. W związku z tym nie można nałożyć na inwestora żadnych zaleceń czy
ograniczeń z tym związanych.

8/8
Prosi Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
Ul. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 07:16/3.0.629

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 30
Day step for calculation 1 days
Time step for calculation 1 minutes

Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
1,33 219 3,53 5,54 7,87 7,57 7,41 7,34 4,73 3,34 1,48 1,08

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
266 520 457 432 658 380 194 446 1369 991 406 248 6367

Idle start wind speed: Cut in wind speed from power curve

AZVI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated fiicker

values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:

Height contours used: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo
Obstacies used in calculation

Eye height: 1,5 m

Grid resolution: 10,0 m

Topographic shadow included in calculation

All coordinates are in Sak 1:400 000
Polish GK 1992/19-ETRS89 A New WTG 4% Shadow receptor
WTGs
WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor diameter Hub height Calculation RPM
data/Description distance
[m] [kw] [m] [m] [m] [RPM]
1 218483 590926 66,1 KEWO1 Yes VESTAS 2.000 100,0 125,0 2500 0,0
2 218719 590 469 67,3 KEWO2 Yes VESTAS 2 000 100,0 125,0 2500 0,0
3 218919 590104 70,0 KEWO3 Yes VESTAS 2 000 100,0 125,0 2500 0,0
4 218876 590896 64,7 KEWO4 Yes VESTAS 2 000 100,0 125,0 2500 0,0
5 219065 590560 65,0 KEWOS Yes VESTAS 2.000 100,0 125,0 2500 0,0
6 219301 590298 66,8 KEWO6 Yes VESTAS 2 000 100,0 125,0 2500 0,0
7 219079 591343 61,3 KEWO7 Yes VESTAS 2 000 100,0 125,0 2500 0,0
8 219047 590787 60,8 KEWOB Yes VESTAS 2 000 100,0 125,0 2500 0,0
9 219427 591260 60,0 KEWO9 Yes VESTAS 2 000 100,0 125,0 2500 0,0
10 219452 591699 56,3 KEW10 Yes VESTAS 2.000 100,0 125,0 2500 0,0
11 220087 591745 55,0 KEW11 Yes VESTAS 2 000 100,0 125,0 2500 0,0
12 221008 591524 60,0 KEW12 Yes VESTAS 2 000 100,0 125,0 2500 0,0
13 221791 590961 60,0 KWE13 Yes VESTAS 2 000 100,0 125,0 2500 0,0
14 221613 590615 60,0 KEW14 Yes VESTAS 2 000 100,0 125,0 2500 0,0
15 222133 590582 60,0 KEW15 Yes VESTAS 2.000 100,0 125,0 2500 0,0
16 221591 590152 71,7 KEW16 Yes VESTAS 2 000 100,0 125,0 2500 0,0
17 221350 589469 72,8 KEW17 Yes VESTAS 2 000 100,0 125,0 2500 0,0
18 221076 589250 70,0 KEW18 Yes VESTAS 2 000 100,0 125,0 2500 0,0
19 223182 588716 76,6 KEW19 Yes VESTAS 2 000 100,0 125,0 2500 0,0
20 220008 592471 45,0 KEWKO2 Yes VESTAS 2.000 100,0 125,0 2500 0,0
21 221566 592672 45,2 KEWKO3 Yes VESTAS 2 000 100,0 125,0 2500 0,0
22 218162 588389 69,9 KEW20 Yes VESTAS 2 000 100,0 125,0 2500 0,0
23 217376 588339 78,8 KEW21 Yes VESTAS 2 000 100,0 125,0 2500 0,0
24 217043 588040 76,7 KEW23 Yes VESTAS 2 000 100,0 125,0 2500 0,0
25 216870 587 449 80,0 KEW27 Yes VESTAS 2.000 100,0 125,0 2500 0,0

26 216286 599032 31,6 BIE EWBO1 Yes VESTAS
27 216649 599007 31,4 BIE EWBO2 Yes VESTAS
28 216331 598729 30,0 BIE EWBO3 Yes VESTAS
29 216112 598457 37,0 BIE EWBO4 Yes VESTAS
30 217928 595676 45,0 BIE EWBO5 Yes VESTAS
31 218012 595358 45,0 BIE EWBO6 Yes VESTAS
32 218008 595014 48,8 BIE EWBO7 Yes VESTAS

To be continued on next page...

2000 100,0 125,0 2500 0,0
2000 100,0 125,0 2500 0,0
2000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2000 100,0 125,0 2500 0,0
2000 100,0 125,0 2500 0,0
2000 100,0 125,0 2500 0,0

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 201508-2807:30/1 — WINAPRO ©
Prosi Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
Ul. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 07:16/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
...continued from previous page

WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor diameter Hub height Calculation RPM
data/Description distance
[m] [kw] [m] [m] [m] [RPM]
33 217698 594810 50,0 BIEEWBO8 _ Yes VESTAS  V100-2 2 000 100,0 125,0 2500 0,0
34 218300 594824 45,0 BIEEWBO9 _ Yes VESTAS  V100-2 2 000 100,0 125,0 2500 0,0
35 218033 594589 47,5 BIEEWBIO _ Yes VESTAS  V100-2.0-2000 2000 100,0 125,0 2500 0,0

36 218 286 594428 50,0 BIE EWB11 Yes VESTAS
37 217686 588 166 75,6 KOZ2 KEW22 Yes VESTAS
38 218023 588019 69,6 KOZ2 KEW24 Yes VESTAS
39 217583 587 773 74,5 KOZ2 KEW25 Yes VESTAS
40 217202 587612 76,6 KOZ2 KEW26 Yes VESTAS
41 217490 587 400 75,0 KOZ2 KEW28 Yes VESTAS
42 217 254 587 135 75,0 KOZ2 KEW29 Yes VESTAS
43 216887 587021 80,0 KOZ2 KEW30 Yes VESTAS
44 217065 586682 77,9 KOZ2 KEW31 Yes VESTAS
45 216678 586500 80,0 KOZ2 KEW32 Yes VESTAS
46 216369 586336 77,6 KOZ2 KEW33 Yes VESTAS
47 216871 586210 76,9 KOZ2 KEW34 Yes VESTAS
48 216174 586 038 76,0 KOZ2 KEW35 Yes VESTAS
49 216666 585925 78,1 KOZ2 KEW36 Yes VESTAS
50 216997 585775 75,0 KOZ2 KEW37 Yes VESTAS
51 216580 585580 78,7 KOZ2 KEW38 Yes VESTAS
52 215951 585583 80,0 KOZ2 KEW39 Yes VESTAS
53 216278 585399 78,8 KOZ2 KEW40 Yes VESTAS
54 216541 585111 75,0 KOZ2 KEW41 Yes VESTAS
55 208643 596057 60,0 BAN 1ABEWO1 Yes VESTAS
56 210365 592 448 60,0 BAN 1ABEWO2 Yes VESTAS
57 210709 592489 60,0 BAN 1ABEWO3 Yes VESTAS
58 210200 592123 60,0 BAN1ABEWO4 Yes VESTAS
59 210515 592 163 60,0 BAN 1ABEWO5 Yes VESTAS
60 211824 587855 85,1 BAN1A BEWO6 Yes VESTAS
61 211759 587559 90,0 BAN 1A BEWO7 Yes VESTAS
62 205796 594886 62,9 BAN 1A BEWO8 Yes VESTAS
63 205306 594830 60,0 BAN 1A BEWO9 Yes VESTAS
64 205987 594630 61,2 BAN1ABEW16 Yes VESTAS
65 205590 594512 55,1 BAN1ABEW17 Yes VESTAS
66 208843 595834 60,0 BAN1A BEW18 Yes VESTAS
67 205156 594452 57,4 BAN1ABEW19 Yes VESTAS
68 204783 594239 57,7 BAN1ABEW31 Yes VESTAS
69 205 194 594140 60,7 BAN1A BEW32 Yes VESTAS
70 206270 592245 60,3 BAN2BEW20 Yes VESTAS
71 206061 591837 66,7 BAN2BEW21 Yes VESTAS
72 205974 591424 75,0 BAN2BEW22 Yes VESTAS
73 206267 591589 71,4 BAN2BEW23 Yes VESTAS
74 205766 587 397 68,1 BAN2BEW24 Yes VESTAS
75 206174 587570 66,9 BAN2BEW25 Yes VESTAS
76 206 414 587 174 66,0 BAN2BEW26 Yes VESTAS
77 209078 596 169 60,0 BAN2BEW27 Yes VESTAS
78 206037 587 101 74,5 BAN2BEW28 Yes VESTAS
79 205552 587 084 75,1 BAN2BEW29 Yes VESTAS
80 206088 585509 85,0 BAN2BEW30 Yes VESTAS
81 206421 585336 75,7 BAN2BEW33 Yes VESTAS
82 206 167 585113 83,3 BAN2BEW34 Yes VESTAS
83 205900 584845 80,6 BAN2BEW35 Yes VESTAS
84 206 233 584697 73,5 BAN2BEW36 Yes VESTAS
85 205684 585673 85,0 BAN2BEW37 Yes VESTAS
86 205815 585 188 85,0 BAN2BEW40 Yes VESTAS
87 205510 585398 85,0 BAN2BEW41 Yes VESTAS
88 209222 595869 59,9 BAN2BEW42 Yes VESTAS
89 209522 595901 60,8 BAN2BEW45 Yes VESTAS
90 210326 594879 57,9 BAN2BEW46 Yes VESTAS
91 209939 594912 59,7 BAN2BEW39 Yes VESTAS
92 209576 594702 54,1 BAN2BEW43 Yes VESTAS
93 210031 594556 52,4 BAN2BEW44 Yes VESTAS

2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 125,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
2 000 100,0 95,0 2500 0,0
94 200184 587606 54,2 WIDWEWÓ2 Yes VESTAS 2 000 100,0 125,0 2500 0,0
95 200007 587221 55,0 WIDWEWO4 Yes VESTAS 2 000 100,0 125,0 2500 0,0
96 199955 586313 53,6 WIDWEWO6 Yes VESTAS  V100-2.0-2000 2000 100,0 125,0 2500 0,0

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-2807:30/2 — WINAPRO ©
Project:

WF Banie Kozielice

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

Shadow receptor-Input
No. Name

A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Przydarsów
L Siemczyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebórz
R Tetyń
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3użyna
AA Piaskowo
AB Piaseczno
AC Baniewice
AD Swobnica

Calculation Results
Shadow receptor

No. Name

A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Przydarsów
L Siemczyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebórz
R Tetyń
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3użyna
To be continued on next page...

Y (east) X

213 818
218 505
218 571
216 353
218 401
220 985
216 286
223 080
224 062
224 043
221 431
219 200
219 877
221 059
217 561
216 236
217 909
216 860
202 538
205 598
206 522
209 153
206 980
212 080
209 925
212 478
210 797
211 798
205 638
206 770

(north)

598 150
598 182
595 574
594 115
592 787
593 207
599 578
592 564
590 198
587 250
587 861
589 473
590 618
590 236
589 244
591 820
587 138
584 553
594 865
593 749
594 322
595 323
592 423
594 322
591 498
589 249
587 412
586 244
587 901
584 312

[m]

35,2
30,0
45,0

53,4
48,4

Licensed user:

ProSilence Krzysztof Kreciproch
UI. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Króciproch / prosilenceGprosilence..pl

Calodate

2015-09-28 07:16/3.0.629

Z Width Height Height Degrees from Slope of
a.g.. south ew window
[m] [m] [m] ©] ©]

0 10 10 00 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0

Shadow, worst case
Shadow hours Shadow days Max shadow Shadow hours

per year per year hours per day
[h/year] [days/year] [h/day]
1:00 10 0:09
4:54 49 0:11
85:17 181 0:45
21:41 115 0:22
14:29 87 0:17
33:29 103 0:42
85:16 96 1:11
5:01 32 0:15
3:07 35 0:10
0:00 0 0:00
3:22 25 0:12
21:07 111 0:21
85:57 229 0:52
77:57 183 0:52
30:01 110 0:24
0:43 9 0:07
98:19 285 0:45
0:00 0 0:00
0:26 8 0:05
21:37 73 0:26
85:38 191 1:04
62:28 138 0:38
56:46 130 0:41
2:57 32 0:11
0:00 0 0:00
0:00 0 0:00

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wuw.emd.dk, windproGiemd.dk

Shadow, expected values

per year
[h/year]
0:14
1:01
12:48
5:32
1:14
2:59
5:22
0:51
0:35
0:00
0:53
2:09
14:26
12:38
2:45
0:05
16:28
0:00
0:03
4:19
16:51
4:46
6:13
0:35
0:00
0:00

Direction mode

"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"

2015-09-28 07:30/3 _ WINAPRO ||
Prosi Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
Ul. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 07:16/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
...continued from previous page

Shadow, worst case Shadow, expected values
No. Name Shadow hours Shadow days Max shadow Shadow hours
per year peryear hours perday — per year
[h/year] [days/year] [h/day] [h/year]
AA Piaskowo 23:04 83 0:24 5:50
AB Piaseczno 0:00 0 0:00 0:00
AC Baniewice 79:57 143 1:06 5:59
AD Swobnica 30:28 73 0:34 5:52

Total amount of flickering on the shadow receptors caused by each WTG

No. Name Worst case Expected
[h/year]  [h/year]

1 KEWO1 5:33 1:07

2 KEWO2 7:25 1:18

3 KEWO3 15:31 2:50

4 KEWO4 1114 2:26

5 KEWO5 14:54 2:44

6 KEWO6 30:37 5:23

7 KEWO7 1:33 0:23

8 KEWO8 15:59 3:27

9 KEWO9 5:45 0:54
10 KEW10 13:41 0:56
11 KEWi1 2:15 0:15
12 KEW12 1:20 0:10
13 KWE13 2:44 0:35
14 KEW14 3:05 0:36
15 KEWI5 13:38 3:20
16 KEW16 34:51 6:54
17 KEW17 26:25 1:44
18 KEWi8 8:29 0:41
19 KEW19 3:22 0:53
20 KEWKO2 12:15 1:17
21 KEWKO3 21:27 2:16
22 KEW20 34:48 2:13
23 KEW21 1:47 0:10
24 KEW23 0:00 0:00
25 KEW27 9:30 2:00
26 BIE EWBO1 45:47 2:57
27 BIE EWBO2 42:30 3:02
28 BIE EWBO3 1:05 0:13
29 BIE EWBO4 1:48 0:23
30 BIE EWBO5 24:05 5:21
31 BIE EWBO6 23:57 4:05
32 BIE EWBO7 28:55 3:37
33 BIE EWBO8 24:41 4:19
34 BIE EWBO9 6:32 0:48
35 BIE EWB10 3:12 0:49
36 BIE EWB11 1:57 0:28
37 KOZ2 KEW22 3:52 0:19
38 KOZ2 KEW24 0:00 0:00
39 KOZ2 KEW25 0:18 0:01
40 KOZ2 KEW26 16:56 3:12
41 KOZ2 KEW28 5:46 1:05
42 KOZ2 KEW29 21:09 4:20
43 KOZ2 KEW30 8:21 1:29
44 KOZ2 KEW31 10:59 1:36
45 KOZ2 KEW32 5:32 0:46
46 KOZ2 KEW33 3:30 0:26
47 KOZ2 KEW34 9:54 0:51
48 KOZ2 KEW35 2:18 0:13
49 KOZ2 KEW36 10:32 0:50
50 KOZ2 KEW37 0:00 0:00
51 KOZ2 KEW38 0:00 0:00
52 KOZ2 KEW39 1:26 0:07
53 KOZ2 KEW40 0:08 0:00
54 KOZ2 KEW41 0:00 0:00

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-2807:30/4  WINAPRO ©
Project:

WF Banie Kozielice

SHADOW - Main Result

Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page

Worst case Expected

[h/year]  [h/year]
0:00 0:00

No. Name

55 BAN 1A BEWO1
56 BAN 1A BEWO2
57 BAN 1A BEWO3
58 BAN 1A BEW04
59 BAN 1A BEWO5
60 BAN 1A BEW06
61 BAN 1A BEWO7
62 BAN 1A BEWO8
63 BAN 1A BEWO9
64 BAN 1A BEW16
65 BAN 1A BEW17
66 BAN 1A BEW18
67 BAN 1A BEW19
68 BAN 1A BEW31
69 BAN 1A BEW32
70 BAN 2 BEW20
71 BAN 2 BEW21
72 BAN 2 BEW22
73 BAN 2 BEW23
74 BAN 2 BEW24
75 BAN 2 BEW25
76 BAN 2 BEW26
77 BAN 2 BEW27
78 BAN 2 BEW28
79 BAN 2 BEW29
80 BAN 2 BEW30
81 BAN 2 BEW33
82 BAN 2 BEW34
83 BAN 2 BEW35
84 BAN 2 BEW36
85 BAN 2 BEW37
86 BAN 2 BEW40
87 BAN 2 BEW41
88 BAN 2 BEW42
89 BAN 2 BEW45
90 BAN 2 BEW46
91 BAN 2 BEW39
92 BAN 2 BEW43
93 BAN 2 BEW44
94 WID WEWO2
95 WID WEWO4
96 WID WEWO6

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wuw.emd.dk, windproGiemd.dk

0:00
0:00
0:00
0:00
12:22
10:42
13:27
5:46
46:40
10:26
0:00
3:38
23:38
4:06
16:37
9:55
13:53
16:21
36:02
24:25
10:52
0:00
8:38
0:00
0:00
0:00
0:00
25:42
12:45
0:00
0:00
0:28
0:00
0:00
6:43
12:45
37:05
9:00
0:00
0:00
0:00

0:00
0:00
0:00
0:00
3:15
2:34
2:33
1:13
9:08
2:10
0:00
0:40
4:40
0:42
2:49
1:03
1:05
1:16
2:02
2:51
0:43
0:00
0:28
0:00
0:00
0:00
0:00
4:59
2:23
0:00
0:00
0:05
0:00
0:00
1:01
1:37
2:08
0:42
0:00
0:00
0:00

Lid a
ProSilence Krzysztof Kreciproch
UI. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 07:16/3.0.629

2015-09-28 07:30/5 _ WINAPRO ||
Project: Licensed user:

WF Banie Kozielice ProSilence Krzysztof Kreciproch
Ul. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 10:12/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 30
Day step for calculation 1 days
Time step for calculation 1 minutes

Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
1,33 219 3,53 5,54 7,87 7,57 7,41 7,34 4,73 3,34 1,48 1,08

Operational time

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
266 520 457 432 658 380 194 446 1369 991 406 248 6367
Idle start wind speed: Cut in wind speed from power curve

AZVI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated fiicker

values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:

Height contours used: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo
Obstacies used in calculation

Eye height: 1,5 m

Grid resolution: 10,0 m

Topographic shadow included in calculation

All coordinates are in
Polish GK 1992/19-ETRS89 A New WTG

4% Shadow receptor

Scale 1:400 000
»k Existing WTG

WTGs
WTG type Shadow data
Y (east) X (north) Z Row Valid Manufact. Type-generator Power, rated Rotor _ Hub height Calculation RPM
data/Description diameter distance
[m] [kw] [m] [m] [m] [RPM]
1 216286 599032 31,6 BIE EWBOL Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
2 216649 599007 31,4 BIE EWBO2 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
3 216331 598729 30,0 BIE EWBO3 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 2500 0,0
4 216112 598 457 37,0 BIE EWBO4 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
5 217928 595676 45,0 BIE EWBOS Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
6 218012 595358 45,0 BIE EWBO6 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
7 218008 595014 48,8 BIE EWBO7 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
8 217698 594810 50,0 BIE EWBO8 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
9 218300 594824 45,0 BIE EWBO9 Yes VESTAS V100-2 2 000 100,0 125,0 2500 0,0
10 218033 594589 47,5 BIE EWB1O Yes VESTAS V100-2.0-2000 2000 100,0 125,0 2500 0,0
11 218286 594428 50,0 BIE EWB11 Yes VESTAS V100-2.0-2000 2000 100,0 125,0 2500 0,0
12 218584 594643 45,0 NC1 Yes GE WIND ENERGY GE 2.5-100-2 500 2 500 100,0 150,0 2500 5,0
13 218568 594235 46,8 NCZ Yes GE WIND ENERGY GE 2.5-100-2 500 2 500 100,0 150,0 2500 5,0
Shadow receptor-Input
No. Name Y (east) X (north) Z Width Height Height Degrees from Slope of — Direction mode
a.g.l. south ew window
[m] [m] [m] [m] ©] ©]
A Swochowo 213818 598150 35,2 10 10 10 0,0 90,0 "Green house mode"
B Stare Chrapowo 218505 598182 300 10 10 10 0,0 _ 90,0 "Green house mode"
C Nowe Chrapowo 218571 595574 450 10 10 10 0,0 _ 90,0 "Green house mode"
D Czarnowo 216353 594115 534 10 10 10 0,0 _ 90,0 "Green house mode"
E £ozice 218401 592787 484 10 10 10 0,0 _ 90,0 "Green house mode"
F Rokity 220985 593207 450 10 10 10 0,0 90,0 "Green house mode"
G Linie 216286 599578 300 10 10 10 0,0 _ 90,0 "Green house mode"
H Sicina 223080 592564 479 10 10 10 0,0 _ 90,0 "Green house mode"
I Nowielin 224062 590198 650 10 10 10 0,0 _ 90,0 "Green house mode"
J Krzemlin 224043 587250 70,0 10 10 10 0,0 _ 90,0 "Green house mode"
K Przydarżów 221431 587861 840 10 10 10 0,0 90,0 "Green house mode"
L Siemczyn 219200 589473 768 10 10 10 0,0 _ 90,0 "Green house mode"
M Kozielice (cz. zachodnia) _ 219877 590618 60,6 10 10 10 0,0 _ 90,0 "Green house mode"

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-28 10:14/1  WINAPRO ©
Project:

WF Banie Kozielice

SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page
No. Name

N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebórz
R Tetyń
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3użyna
AA Piaskowo
AB Piaseczno
AC Baniewice
AD Swobnica

Calculation Results
Shadow receptor

No. Name

A Swochowo
B Stare Chrapowo
C Nowe Chrapowo
D Czarnowo
E £ozice
F Rokity
G Linie
H Sicina
I Nowielin
J Krzemlin
K Przydarsów
L Siemczyn
M Kozielice (cz. zachodnia)
N Kozielice [cz. wschodnia]
O Mielno Pyrzyckie
P Zadeklino
Q Trzebórz
R Tetyń
S Babinek
T Lubanowo (cz. zachodznia)
U Lubanowo (cz. wschodnia)
V Sosnowo
W Tywica
X Kunowo
Y Banie
Z D3użyna
AA Piaskowo
AB Piaseczno
AC Baniewice
AD Swobnica

Y (east) X

221 059
217 561
216 236
217 909
216 860
202 538
205 598
206 522
209 153
206 980
212 080
209 925
212 478
210 797
211 798
205 638
206 770

(north)

590 236
589 244
591 820
587 138
584 553
594 865
593 749
594 322
595 323
592 423
594 322
591 498
589 249
587 412
586 244
587 901
584 312

[m]

60,4
71,8
68,7
70,6
70,0
50,0
67,5
55,8
55,0
60,0
49,9
55,0
85,0
90,0
90,0
73,1

Licensed user:

ProSilence Krzysztof Kreciproch
UI. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Króciproch / prosilenceGprosilence..pl

Calodate

2015-09-28 10:12/3.0.629

Z Width Height Height Degrees from Slope of
a.g.. south ew window
[m] [m] [m] ©] ©]

0 10 10 00 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0
10 10 10 00 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10. 010 10 0,0 90,0
10 010 10 00 90,0

56,1

Shadow, worst case
Shadow hours Shadow days Max shadow Shadow hours

per year per year hours per day
[h/year] [days/year] [h/day]
1:00 10 0:09
4:54 49 0:11
85:17 181 0:45
24:37 136 0:22
0:00 0 0:00
0:00 0 0:00
85:16 96 1:11
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00
0:00 0 0:00

Total amount of flickering on the shadow receptors caused by each WTG

No. Name Worst case Expected
[h/year]  [h/year]
1BIEEWBO1 45:47 2:57
2 BIE EWBO2 42:30 _ 3:02
3 BIE EWBO3 _ 1:05 0:13
4BIE EWBO4 1:48 0:23

To be continued on next page...

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, wuw.emd.dk, windproGiemd.dk

Shadow, expected values

per year
[h/year]
0:14
1:01
12:48
6:11
0:00
0:00
5:22
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00

Direction mode

"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"

2015-09-28 10:14 / 2 winapRo Śuj
Prosi Licensed user
WF Banie Kozielice ProSilence Krzysztof Kreciproch
Ul. Spychalskiego 13/112
PL-45 716 Opole
+48 77 550 11 43

Krzysztof Kraciproch / prosilenceQprosilence.pl
Calais

2015-09-28 10:12/3.0.629
SHADOW - Main Result
Calculation: Shadow Flicker Effect of Banie - Kozielice Wind Farm

...continued from previous page
No. Name Worst case Expected
[h/year]  [h/year]

5BIEEWBOS 24:05 5:21

6 BIE EWBO6 23:57 4:05

7 BIE EWBO7 28:55 _ 3:37

8 BIE EWBO8 24:41 4:19

9 BIE EWBO9 6:32 0:48
10 BIE EWB10 3:12 0:49
11 BIE EWB11 1:57 0:28
12 NC1 1:33 0:22
13 NC2 1:36 0:19

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emddk, windprociemd.dk 2015-08-28 10:14/3 — WINAPRO ©
Hours per year, real case

0,1 - 5,0

p |
50-100
IB

10,0 - 25,0
25,0 - 200,0

0 500 1000 1500 2000m
Map: rejon Chrapowo , Print scale 1:50 000, Map center Polish GK 1992/19-ETRS89 East: 217 953 North: 595 202
A New WTG ak Existing WTG © Shadow receptor
Flicker map level: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo (1)

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windproGemd.dk

Project:
WF Banie Kozielice

SHADOW -
Map

Calculation:
Shadow Flicker Effect of Banie - Kozielice Wind Farm

ana ar
ProSilence Krzysztof Kreciproch

UI. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Króciproch / prosilenceGprosilence.pl

2015-09-28 10:12/3.0.629

aisosasiosj _ windPRO (JJ)
Hours per year, real case

Hours per year, real case

M 01-50
| 5,0-10,0
NH 10,0-25,0
25,0 - 200,0

A_ New WTG

windPRO 3.0.629 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windproGemd.dk

4% Shadow receptor

500 1000 1500 — 2000m
Map: topografia 100k [main topo] , Print scale 1:40 000, Map center Polish GK 1992/19-ETRS89 East: 211 330 North: 591 604

Flicker map level: Height Contours: CONTOURLINE_ONLINEDATA_0.wpo (1)

Projec:
WF Banie Kozielice

SHADOW -

Map

Calculation:

Shadow Flicker Effect of Banie - Kozielice Wind Farm

Law r
ProSilence Krzysztof Kreciproch

Ul. Spychalskiego 13/112

PL-45 716 Opole

+48 77 550 11 43

Krzysztof Króciproch / prosilenceGprosilence.pl
Gao:

2015-09-28 07:16/3.0.629
2015-09-28 10:23 / 1 windpRo ŚJ
PL1260

Raport uzupełniający

ZAŁĄCZNIK 2
ANALIZA ()(. 7800,*27$1,$58,(1,$y

18
PL1260

Raport uzupełniający

ZAŁĄCZNIK 3 ;
MAPY ZASIĘGÓW RZUCANIA LODEM I ŁOPATAMI ŚMIGŁA

19
Zasięg rzucania lodem

O Zasięg rzucania łopatami śmigła

Podprojekt Banie 1A
Gmina Banie

ENVIRON Polska

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali Data: styczeń 2016

Projekt Nr.: PL1260. Autor: AR.

Źródło: Geoportal; www.geportal-gov.pl

O

Zasięg rzucania lodem

O Zasięg rzucania łopatami śmigła

U Podprojekt Banie 1B
Gmina Banie
ENVIRON Polska

A

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skal Data: styczeń 2016
Projekt Nr.: PL1260. Autor: AR.

Źródło: Geoportal; www.geportal-90v.pl

Zasięg rzucania lodem

O Zasięg rzucania łopatami śmigła

Podprojekt Banie 2 (północ)
Gmina Banie

ENVIRON Polska

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali Data: styczeń 2016

Projekt Nr.: PL1260. Autor: AR.

Źródło: Geoportal; www-geportal-gov.pl

O

Zasięg rzucania lodem

Zasięg rzucania łopatami śmigła

Podprojekt Banie 2 (południe)
Gmina Banie

ENVIRON Polska

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali Data: styczeń 2016

Projekt Nr.: PL1260. Autor: AR.

Źródło: Geoportal; www-geportal-gov.pl

A Ą Podprojekt Widuchowa
Zasięg rzucania lodem Gmina Widuchowa
ENVIRON Polska

O Zasięg rzucania łopatami śmigła Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali Data: styczeń

Projekt Nr.: PL1260 Autor: AR.

Źródło: Geoportal; www.geportal.gov.pl

Podprojekt Kozielice 1

ENVIRON

Zasięg rzucania lodem i łopatami

) Zasięg rzuca:

O Zasięg rzucania łopatami śmigła

( Zasięg rzucania lodem

O Zasięg rzucania łopatami śmigła

KYNTTAK Podprojekt Kozielice 2
Gmina Kozielice

ENVIRON Polska

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali Data: styczeń

Projekt Nr.: PL1260. Autor: AR.

Źródło: Geoportal; www.geportal-gov.pl

Zasięg rzucania lodem

O Zasięg rzucania łopatami śmigła

__ENVIRON

Podprojekt Bielice
Gmina Bielice
Polska

Zasięg rzucania lodem i łopatami śmigła

Skala: patrz pasek skali

Data: styczeń 2016

Projekt Nr.: PL1260

Autor: AR.

Źródło: Geoportal; www-geportal-90v.pl

PL1260

Raport uzupełniający

ZAŁACZNIK 4
NATURA 2000 — SCREENING MATRIX

20
Natura 2000 - SCREENING MATRIX

Krótki Opis Projektu

Spółka Wiatromiill (dalej Spółka lub Wiatromill)
prowadzi inwestycję związaną z budową farmy
wiatrowej Banie, zlokalizowaną w północno-
zachodniej Polsce (Projekt). Projekt o mocy
50MW obejmuje 21 turbin wiatrowych
należących do projektu Kozielice 1 i 4 turbin
należących do Kozielice 2.

Ogólnie, Spółka buduje kompleks farm
wiatrowych składający się z trzech oddzielnych
faz, tj. faza I, która obejmuje budowę 25 turbin
wiatrowych o mocy całkowitej 50 MW, faza II,
która obejmuje budowę 29 turbin wiatrowych o
mocy całkowitej 58 MW oraz faza III, która
obejmuje budowę 42 turbin wiatrowych o mocy
całkowitej 84 MW.

Faza I obejmująca podprojekty Kozlielice 1 i
częściowo Kozielice 2 o mocy 50 MW będzie
finansowana, między innymi, przez Europejski
Bank Odbudowy i Rozwoju (EBOR). Pozostałe
fazy będą rozwijane niezależnie. W związku z
rozmiarami przyszęgo projektu oraz
możliwością wystapienia efektu
skumulowanego, niniejszy raport prezentuje
wszystkie planowane (trzy) fazy.

Krótki Opis Obszarów Natura 2000

« Las Baniewicki, obszar Natura 2000
PLH320064, położony około 300 m na
zachód od najbliższej turbiny farmy
wiatrowej Banie 2;

« Dolina  Tywy, obszar Natura 2000

PLH320050, położony około 600-700 m w
kierunku wschodnim od najbliższej turbiny
farmy Banie 2, około 700 m na zachód od
farmy Banie 1A, i około 1.7 km od turbin
podprojektu Banie 1B;

« _ Dziczy Las, obszar Natura 2000 PLH320060,
położony około 500 m w ' kierunku
zachodnim od najbliższych turbin farmy
wiatrowej Kozielice 2 i około 600 m w
kierunku wschodnim d najbliższej turbiny
Banie 1B;

« _ Pojezierze Myśliborskie, obszar Natura 2000
PLH320060, położony około 1.3 km w
kierunku wschodnim od najbliższych turbin
wiatrowych podprojektu Kozielice 2 i około
1.3 km na południe od najbliższej turbiny
farmy Kozielice 1.

Opis poszczególnych elementów projektu,
które mogą powodować oddziaływanie na
obszar Natura 2000

Budowa standardowej farmy wiatrowej
obejmuje:

« Turbiny wiatrowe oraz odpowiednią
infrastrukturę techniczną;

« Drogi wewnętrzne i place manewrowe;

« Powierzchnie montażowe i
magazynowe;

+ Główny punkt zasilania (GPZ)
średniego/wysokiego napięcia.

Opis wszystkich prawdopodobnych bezpośrednich, pośrednich lub wtórnych

oddziaływań projektu na obszar Natura 2000.

Rozmiar i skala

Nie dotyczy.

Zajęcie terenu

Żadne tereny Natura 2000 nie zostaną zajete.

Odległość od obszarów Natura 2000 lub
kluczowe cechy obszarów Natura 2000

Najbliższe dientyfikowane obszary Natura 2000:

« Około 300 m na zachód od podprojektu
Banie 2 ('Las Baniewicki'), na tym obszarze
zidentyfikowano 3 typy siedlisk z załącznika
I dyrektywy siedliskowej nr 92/43/EEC Typy
siedlisk przyrodniczych ' ważnych dla
wspólnoty, których ochrona wymaga
wyznaczenia specjalnych obszarów ochrony”
(kody 3150, 99160 i 91E0);

« Około 600m na wschód od podprojektów
Banie 1 i Banie 2 subprojects oraz około
500 m na zachód od podprojektu Kozielice 2
(Dziczy Las”), zidentyfikowano 9 typów
siedlisk należacych do aneksu 1 dyrektywy
siedliskowej (kody 3150, 6150, 7140, 9110,
9130, 9160, 91D0 i 91F0) oraz 5 gatunków
wymienionych 'w art. 4 dyrektywy
2009/147/WE oraz w aneksie 2 do
dyrektywy  siedliskowej (dwa gatunki
chrząszcza: Cerambyx cerdo i Osmoderma
eremita oraz 3 gatunki ptaków: Chlidonias
niger, Circus pygarus, Grus grus) oraz

« Około 600-700 m na zachód od podprojektu

Banie 2 (' Dolina Tywy'), zidentyfikowano 16
typów siedlisk z załącznika 1 do dyrektywy
siedliskowej (kody 3140, 3150, 3260, 6120,
6210, 6410, 6430, 7140, 7210, 9110, 9130,
9160, 9170, 9190, 91EO0 i 91FO0) oraz 2
gatunki z art. 4 z dyrektywy prasiej
2009/147/WE_i wymienione w załączniku 2

dyrektywy siedliskowej - „Gatunki roślin i
zwierząt ważne dla wspólnoty, których
ochrona wymaga wyznaczenia specjalnych
obszarów ochrony” (ryby Cobitis taenia i
Rhodeus sericeus amarus)

Wymagania dotyczące zasobów (pobór wody
itp.)

Pobór wody nie będzie miał miejsca.

Emisje (do gruntu, wody lub powietrza)

No emissions will be generated.

Wymagania dotyczące prac ziemnych

Prace związane z posadowienie fundamentów
będą wymagały usunięciaa około 1200 m*
wykopanej ziemi na 1 turbinę wiatrową. Prace
ziemne będą krótkotrwałe.

Wymagania dotyczące transportu

Podczas wdrażania projektu, transport będzie
odbywał się tylko podczas etapu budowy.
Można przyjąć, że około 400 przejazdów
ciężarówek będzie niezbędne do całkowitego
wybudowania pojedynczej turbiny wiatrowej
(liczba przejazdów musi być podwojona,
ponieważ każda ciężarówka musi po
rozładowaniu powrócić do bazy).

Czas trwania budowy, eksploatacji oraz
likwidacji

Faza budowy — około kilku miesięcy
Faza eksploatacji — około 25 lat
Faza likwidacji — około kilku miesięcy.

Opis wszystkich przypuszczalnych zmian na

terenie powstałych w wyniku:

Zmniejszenie powierzchni siedlisk

Nie będzie miało miejsca.

Zakłócenia dla kluczowych gatunków

W oparciu o wyniki monitoring ptaków, project
nie będzie generował zwiększonego wpływu na
ptaki.

Podział siedlisk lub gatunków Nie wystąpi.
Zmniejszenie zagęszczenia gatunków Nie wystąpi.
Zmiany w kluczowych wskaźnikach wartości Nie wystąpi.
ochronnej (jakość wody itp.)

Zmiana klimatu Nie wystąpi.

Opiswszystkich przypuszczalnych oddziaływań na obszary Natura 2000 jako całości, w

zakresie:

Ingerencja w kluczowe zależności kszałtujące
strukturę terenu/obszaru

Nie wystąpi.

Ingerencja w kluczowe zależności kszałtujące
funkcję terenu/obszaru

Nie wystąpi.

Dostarczenie wskaźników istotności wyniku
odniesieniu do:

identyfikacji skutków opisanych powyżej w

Strata Nieistotne.
Podział Nieistotne.
Zakłócenie Nieistotne.
Zakłócenie Nieistotne.
Zmiana kluczowych elementów przedmiotowego

terenu (tj. stan jakości wód) Nieistotne.

